        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 1 of 104



                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA



 RONALD CHINITZ, individually, and on                CASE NO. 5:18-cv-05623-BLF
 behalf of a class of similarly situated persons,
                                                     EXPERT REBUTTAL REPORT OF JOHN
                        Plaintiff,                   T TAYLOR
 vs.

 INTERO REAL ESTATE SERVICES,

                        Defendant.


                                        I.    RETENTION
        1.      I am John Taylor, the Director of Data Research & Analysis for CompliancePoint

 Litigation Services (“CompliancePoint”) with offices in Duluth, Georgia. CompliancePoint is a

 global professional services firm specializing in consumer contact compliance consulting and

 audit services, located at 4400 River Green Parkway, Suite 100, Duluth, GA 30096. I was

 contacted for the purposes of potentially serving as an expert witness by counsel for the

 Defendant, Intero Real Estate Services. I was retained to evaluate the call data in the case, test

 the opposing experts’ findings and critique her processes that led to those findings.

        2.      I understand that the Plaintiff is attempting to establish 4 classes:

                a. National Do Not Call Registry Class (“Class A”): All persons in the United

                    States who: (a) received more than one call made on behalf of Intero by, or on

                    behalf of, one of Intero’s California sales associates; (b) promoting Intero’s

                    goods or services; (c) in a 12-month period; (d) on their non-business




EXPERT REPORT OF JOHN TAYLOR                        -1-           Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 2 of 104




              telephone lines; (e) whose telephone number(s) were on the NDNCR for at

              least 31 days; (f) at any time since September 13, 2014.

           b. Internal Do Not Call Class (“Internal DNC Class”): All persons in the

              United States who: (a) were on an internal list of persons who asked Intero not

              to call them (“Internal DNC List”), (b) received more than one call made on

              behalf of Intero by, or on behalf of, one of Intero’s California sales associates;

              (c) promoting Intero’s goods or services; (d) in a 12-month period; (e) on their

              non-business telephone line; (f) at any time since September 14, 2014.

           c. Early/Late Calls Class: All persons in the United States who: (a) received

              one more more [sic] telemarketing call made on behalf of Intero by, or on

              behalf of, one of Intero’s California sales associates; (b) on their non-business

              telephone line; (c) before 8 a.m. or after 9 p.m. (local time, recipient’s

              location); (d) at any time since September 13, 2014.

           d. Artificial or Prerecorded Message Residential Class (“Prerecorded

              Message Class”): All persons in the United States to whom: (a) a California

              Intero sales associate, or a person/entity acting on behalf of a California Intero

              sales associate, initiated on Intero’s behalf one or more non-emergency

              telephone calls; (b) promoting Intero’s goods or services; (c) to the recipient’s

              non-business telephone line; (d) through the use of an artificial or prerecorded

              voice; (e) at any time since September 13, 2014.




EXPERT REPORT OF JOHN TAYLOR                -2-             Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 3 of 104




                      II.    QUALIFICATIONS AND EXPERIENCE
         3.       My job duties and responsibilities at CompliancePoint include analyzing data

 related to call records and fax records in cases which include claims arising under the Telephone

 Consumer Protection Act (“TCPA”). I have been analyzing call and fax data for over 17 years

 and have been designated as an expert witness in many TCPA cases. As part of my

 responsibilities, I examine call records for their status (callable/noncallable, wireless/landline)

 against federal, state, wireless, and entity-specific do not call lists. I also have expertise in

 evaluating and applying appropriate grace periods applicable to specific do not call lists as

 specified by the list publishing agencies (FCC, State agencies, and Wireless Identification

 Sources), consent data, and established business relationship (“EBR”) periods relevant to the

 TCPA.

         4.       I obtained a Bachelor of Science, summa cum laude, in liberal arts with minors in

 history and business administration from Excelsior College in Albany, New York.

         5.       I use MS SQL database analysts and database administrators to assist me in the

 extraction, transformation, and loading of large data sets at our secure data center. We used a

 standard MS SQL 2016 as our Database Management System (DBMS) to upload, store and

 query the data sets in this action. I use MS Access 2016 DBMS to upload, store, and query

 smaller data sets.

         6.       I have provided expert witness testimony at a deposition or at trial in the

 following cases over the past four years:

              •   United States of America v. DISH Network, 3:09-cv-03073 (C.D. Ill.);
              •   Shamblin v. New Partners Consulting, 8:13-cv-2428 (M.D. Fla.);
              •   Krakauer v. DISH Network, 1:14-cv-00333 (M.D. N.C.);


EXPERT REPORT OF JOHN TAYLOR                        -3-             Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 4 of 104




        •   Margulis v. Surrey Vacation Resorts, 4:14-cv-01131 (E.D. Mo.);
        •   Zani v. Rite Aid Hdqtrs. Corp., 1:14-cv-09701 (S.D. N.Y.);
        •   Lowe v. CVS Pharmacy, 1:14-cv-03687 (N.D. Ill.);
        •   Verma v. Memorial Healthcare Group, Inc., No. 3:16-cv-00427 (M.D. Fla.);
        •   Tomeo v. Citigroup, Inc. and CitiMortgage, Inc., No. 1:13-cv-044046 (N.D. Ill.);
        •   Sliwa v. Bright House Networks, 2:16-cv-00235 (M.D. Fla.);
        •   Gorss Motels, Inc. v. Sprint Solutions, Inc., 3:17-cv-00546 (D. Conn.);
        •   Lisa Drayton and Daniel Drayton v. Toyota Motor Credit Corporation, 3:16-cv-
            00046 (M.D. Fla.);
        •   America’s Health & Resource Center, LTD v. Alcon Laboratories, Inc., 1:16-cv-
            04539 (N.D. IL);
        •   Hunter et al. v. Time Warner Cable, Inc., 1:15-cv-06445 (S.D. N.Y.);
        •   Morgan v. Orlando Health, Inc., et al., 6:17-cv-01972 (M.D. Fla.);
        •   Morgan v. Adventist Health System/Sunbelt, Inc., d/b/a Florida Hospital Orlando,
            Medical Services, Inc. and North American Credit Services, Inc., 6:18-cv-01342
            (M.D. Fla.).
        And
        •   Clark v. FDS Bank and DSN Bank, 6:17-cv-00692 (M.D. Fla.).




EXPERT REPORT OF JOHN TAYLOR                -4-            Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 5 of 104




                     III.    DOCUMENTS REVIEWED
              a) Chinitz v Intero Complaint

              b) Pltf Motion and PAs for Class Cert

              c) Order, In the United States Court of Appeals for the Eleventh Circuit, No.

                 18-12077, Cordoba v DIRECTTV

              d) Wilson v. Badcock Court Order dt. Dec. 19, 2018 (M.D. Fla.)

              e) Sandoe v. Boston Scientific Corporation. Civil Action No, 18-11826-

                 NMG

              f) 2020.01.28 [72] Verkhovskaya 2nd Expert Report 01.17.20)

              g) 2020.01.17 [70-1] Verkhovskaya Expert Report (1)

              h) Declaration of Davis Mangold, MOJO

              i) Declaration of Ronald Allen, CCC

              j) Declaration of Craig L. Davis, LexisNexis

              k) Deposition of Anya Verkhovskaya

              l) MOJO-Intero 0000001.csv through and including

                 MOJO-Intero 0000128.csv;

              m) MOJO-Intero 0000211.csv through and including

                 MOJO-Intero 0000378.csv;

              n) MOJO-Intero 0000494.tif through and including

                 MOJO-Intero 0000497.tif (the “Call Results Definitions and

                 Actions”)




EXPERT REPORT OF JOHN TAYLOR              -5-            Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 6 of 104




              o) MOJO-Intero 0000498.csv through and including MOJO-Intero

                 0000677.csv

              p) MOJO-Intero 0000678.csv through and including

                 MOJO-Intero 0000858.csv; and

              q) VERKHOVS000001-2 Intero- Mojo Corporate Agents.xlsx

              r) Email, 1/16/20 from Mark Romance to George Granade

              s) VERKHOVS000003 INPUT FILE - List for NDNCR output.csv

              t) VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp..csv

              u) VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1).csv

              v) VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp..csv

              w) VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp. (1).csv

              x) VERKHOVS000015 NDNCR_Output_-_Corp..csv

              y) VERKHOVS000015 NDNCR_Output_-_Corp. (1).csv

              z) VERKHOVS000016 NDNCR_Output_-_NonCorp..csv

              aa) VERKHOVS000016 NDNCR_Output_-_NonCorp. (1).csv

              bb) VERKHOVS000017 NDNCR Numbers (1).csv

              cc) VERKHOVS000017 NDNCR Numbers (2).csv

              dd) VERKHOVS000018 IDNC Numbers (2).csv

              ee) VERKHOVS000018 IDNC Numbers (3).csv

              ff) VERKHOVS000019 Early Late Telephone Numbers (1).csv

              gg) VERKHOVS000019 Early Late Telephone Numbers (2).csv

              hh) VERKHOVS000020 Message Telephone Numbers.csv



EXPERT REPORT OF JOHN TAYLOR           -6-           Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 7 of 104




                    ii) VERKHOVS000020 Message Telephone Numbers (1).csv

                    jj) VERKHOVS000021 Class Experts OBD_Redacted.pdf

                    kk) VERKHOVS000022

                        OBD_ClassExpertsGroup_REVPH&EMAIL_WR116357Executed

                        _Redacted.pdf

                    ll) VERKHOVS000006 detailed.csv

                    mm) VERKHOVS000004 blocked.csv

                    nn) VERKHOVS000005 clean.csv

                    oo) VERKHOVS000006 detailed.csv

                    pp) VERKHOVS000007 dncAllOther.csv

                    qq) VERKHOVS000008 ebr.csv

                    rr) VERKHOVS000009 invalid.csv

                    ss) VERKHOVS000010 malformed.csv

                    tt) VERKHOVS000011 report.txt

                    uu) VERKHOVS000012 wireless.csv

      IV.     CRITIQUE OF PLAINTIFFS’ EXPERT REPORT and DATA
                                               OUTPUTS
        7.      The entire basis of Ms. Verkhovskaya’s report (summarized at ¶ 11) is to illustrate

 her alleged ability to “systemically” analyze the telephone call data provided to her to identify

 telephone numbers, names and current addresses belonging to the proposed classes. In my

 opinion, having looked at the data she considered and the methodology she employed, she cannot




EXPERT REPORT OF JOHN TAYLOR                      -7-            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 8 of 104




 do so. As I will show in later paragraphs of this report, her analysis is plagued with errors and

 faulty assumptions and is not supported by the exhibits she offers in support of her report.

        8.      Ms. Verkhoskaya does not claim to be a database user. Instead, she says only that

 she is “familiar with many methodologies and systems that are commonly used to perform

 reliable record analysis” (at ¶15). Her suggestion that she can personally perform the

 “standardization, review, transformation, loading, querying, and cross-referencing” (at ¶15) is

 suspect at best. These attributes are those of a sophisticated database user.1 As reflected in the

 record of this case and as I describe more fully in this report, Ms. Verkhovskaya’s processes

 described in her report, and the output of her exhibits, often do not match. A skilled

 sophisticated database user would not make these errors.

        9.      Even though Ms. Verkhovskaya’s report stated call record counts in numerous

 paragraphs, the data that was produced by Ms. Verkhovskaya did not include call records, and

 instead only included phone numbers. Additionally, even though they were requested via

 subpoena and Ms. Verkhovskaya stated in her deposition that they could be produced (17:1-

 18:11), she did not produce any queries or scripts used to perform her analysis. Lastly, even

 though Ms. Verkhovskaya reportedly produced the specific phone numbers she identified as

 class members in ¶76-¶80 of her report, the counts of the records produced do not match the

 numbers in her report. Because she did not produce the actual call records she references in

 paragraphs 71-81 of her report, and because she did not produce the queries she used to identify

 the allegedly violative call records, we had to make certain assumptions during our analysis.




                1
                    https://www.thestudygenius.com/different-types-of-database-users (Last Accessed 4/1/2020)


EXPERT REPORT OF JOHN TAYLOR                           -8-             Case No. 5:18-cv-05623-BLF
         Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 9 of 104




         10.      In ¶47a of her report, Ms. Verkhovskaya stated that she excluded “governmental”

 area codes. She stated this again in her deposition (84:2-18) when she testified that she used

 information publicly available on NANPA’s website to remove governmental area

 codes. Although one can look up area codes on NANPA’s website

 (https://nationalnanpa.com/enas/npa_query.do), it does not appear that doing so would provide a

 list of governmental area codes. For example, 202-226-8000 is the phone number to the United

 States Capitol Building in Washington, D.C, and 202-622-5000 is the phone number to the

 Internal Revenue Service in Washington, D.C. Using the above site to look up area code 202,

 one finds that it is a “General Purpose Code”. Therefore, we did not attempt to remove

 governmental area codes from our analysis.

         11.      At the end of ¶48, Ms. Verkhovskaya stated that after doing her initial scrubbing

 process, she was left with a dataset called “Initial Valid, Non-zero Records” and that “Only those

 records were utilized for further analysis in this matter.” When counsel for Defendant requested

 a copy of these “Initial Valid, Non-zero Records” via subpoena, her counsel said the data set

 does not exist “as a file” and cannot be produced. However, Ms. Verkhovskaya testified in her

 deposition (97:23-98:7) that this dataset exists and could be exported to a file if

 requested. Because we did not receive this dataset, we used the MOJO-Intero 0000678 –

 00008582 call records and the steps outlined by Ms. Verkhovskaya in her report to analyze her

 process.


                  2
                    Email, 1/16/20 from Mark Romance to George Granade, Mr. Romance states: “Bates Numbers
 Mojo-INTERO00678 to 00858, includes data regarding calls made by Mojo (California) customers, separated by
 active Mojo customers and customers who have cancelled their accounts but for which Mojo retains data. These
 data files were previously produced but now include time stamps for each call and the Caller ID used for each call
 where the Caller ID information was available.”




EXPERT REPORT OF JOHN TAYLOR                             -9-               Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 10 of 104




         12.     According to her report, Ms. Verkhovskaya identified the alleged violative calls

 in ¶49-¶70, and then in the following section of her report (SECTION XI), she described the

 process to identify whether the alleged violative calls were placed by the sales associates that

 plaintiff’s counsel has designated as “Corporate Agents”. In Ms. Verkhovskaya’s report, and in

 her deposition (106:8-107:1), she indicated that she first identified call records for each class,

 and then further reduced those to records which were called by the smaller group of “Corporate

 Agents”. For example, regarding the NDNCR Numbers, in ¶58 of her report, Ms. Verkhovskaya

 limited the NDNCR Numbers to “identify all NDNCR Numbers that had two or more calls

 within any 12-month period and were on the NDNCR more than 31 days prior to the date of the

 first call.” After which, in ¶72, Ms. Verkhovskaya further limited “the NDNCR Numbers to

 identify how many telephone numbers were called by Corporate Agents.” In my opinion,

 however, this is a flaw in her process. To properly attempt to determine if a call fits the criteria

 of the class as defined by Plaintiff, one would have to first eliminate any calls which did not fit

 the criteria of a call which was “made on behalf of Intero by, or on behalf of, one of Intero’s

 California sales associates,” i.e., one would first have to eliminate calls which were not made by

 the sales associates that plaintiff’s counsel has deemed to be “Corporate Agents.” By doing this

 determination last, Ms. Verkhovskaya would have erroneously included calls for which only one

 of the calls in the 12-month period was made by “Corporate Agents”. Since Ms. Verkhovskaya

 did not provide us with the specific call records that she alleges are class violations, it is

 impossible for us to know the exact scope of such a flaw in her data. In our analysis we describe

 throughout this report, we first determined which records were called by the sale associates that

 were designated as “Corporate Agents,” to ensure classes which are defined by having multiple



EXPERT REPORT OF JOHN TAYLOR                       - 10 -          Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 11 of 104




 calls “made on behalf of Intero by, or on behalf of, one of Intero’s California sales associates,”

 were more properly identified.

         13.      Each of the four proposed classes listed in Plaintiff’s motion for class certification

 seek to identify calls made to “the recipient’s non-business telephone line.”3 In her Report (at ¶

 66), Ms. Verkhovskaya identifies LexisNexis as her source for identifying numbers as either

 business, government or residential telephone numbers. She has often used LexisNexis for this

 purpose, and while she avers in her report that she has utilized LexisNexis services in “dozens of

 court-approved settings and found LexisNexis information to be reliable (¶ 67),” I have had

 different experiences with LexisNexis data being used for these purposes. More recently, judges

 have been questioning the accuracy of the LexisNexis data used in support of her work45.In her

 report (at ¶29) Ms. Verkhovskaya cites to the judge’s ruling that “the 14% error rate was not

 “unreasonably high for these particular circumstances.” If the same 14% error rate were applied

 to the number of calls that Ms. Verkhovskaya attributes to the National Do Not Call Registry

 Class in her report, for example, the potential erroneous liability for the defendant would be

 $24,434,500 (assuming damages of $500 per call). In compliance work, I do not view a

 potential error rate of this magnitude as acceptable, nor do I find it acceptable for this case to use



                  3
                      Plaintiff’s Motion for Class Certification
                  4
                      Wilson v. Badcock Court Order dt. Dec. 19, 2018 (M.D. Fla.) Plaintiff’s expert claims this is
 possible, through one of her chief sources is the unobservable, proprietary “black box” techniques of LexisNexis.
 Dkt. 59-7 at 264. AND CONCLUSION, The Court DENIES Plaintiff’s Motion for Class Certification, Dkt. 56…”
                    5
                      Sandoe v. Boston Scientific Corporation. Civil Action No, 18-11826-NMG, Section D. Plaintiff’s
 Class Identification Methodology, 4. She processed the “wrong number” results through LexisNexis’ business-
 identification query to determine whether any of the identified numbers were registered to businesses. AND After
 twice supplementing her report (the first report contained an error in the data and the second report contained a
 glitch in the code) Ms. Verkhovskaya identified as wrong numbers approximately 15% of a sample set of 9,000
 telephone numbers. AND ORDER a. with respect to class certification (Docket Entry No.39), DENIED




EXPERT REPORT OF JOHN TAYLOR                             - 11 -            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 12 of 104




 a methodology that could improperly saddle the Defendant with tens of millions of dollars of

 exposure. This is precise work that requires attention to detail and certainty of analysis, since the

 price of a mistake can be $500 to $1,500 for each call.

         14.      In our analysis, we found the following errors in Ms. Verkhovskaya’s

 “Business/Residential Analysis” in her report:

                  a.   In Ms. Verkhovskaya’s report (at ¶37) she indicates she utilized MOJO-

                       Intero 0000001- MOJO-Intero 0000128 as the “Contacts Records” data.

                       Mojo, however, supplied a replacement to the above files in MOJO-Intero

                       0000498-0000677. Because Mojo indicated that the later produced data is

                       more complete (see email between George Granade and Mark Romance)6, we

                       utilized the MOJO-Intero 0000498-0000677 file for our analysis in regard to

                       “Contact Records” data.

                  b.   Had Ms. Verkhovskaya reviewed the more complete data in the “Contacts”

                       source data (MOJO-Intero 0000498-0000677) she should have noticed that of

                       the 2,709,318 records in the source data, 41,562 of them have a “Contact

                       Name” value of “Corporate Owned”, which would seem to indicate some

                       sort of business contact information. The Contact Name listed for these




                  6
                     1/16/2020 from Mark Romance to George Granade stated “Bates Numbers Mojo-
 INTERO000498 to 000677, includes data regarding contacts for active Mojo (California) accounts as well as for
 accounts that have closed but for which Mojo retains data. We produced to you this same information in our
 December production. However, in re-reviewing our prior production, we realized that you should have received
 contact files for 180 Mojo customers. We determined that in our prior production our de-duplication process
 automatically eliminated from production the identical contact files where two Mojo customers had the same
 contact list and the only difference would have been the file names. We are therefore now producing the same
 contact files previously produced, but now there is a file for all 180 Mojo customers.”


EXPERT REPORT OF JOHN TAYLOR                           - 12 -           Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 13 of 104




                 records does not suggest they are residential telephone numbers. (See Exhibit

                 C)

            c.   In paragraph ¶57 of Ms. Verkhovskaya’s report, she states: “I processed the

                 NDNCR Numbers through the LexisNexis business-identification query and

                 found that none of the NDNCR Numbers were business numbers at the time

                 on the calls.”

            d. After describing her use of the LexisNexis process in ¶57 to determine that

                 “none of the NDNCR Numbers were business numbers at the time of the

                 calls”, Ms. Verkhovskaya indicates in ¶58 of her Report: “The NDNCR

                 Output was reviewed to identify all NDNCR Numbers that had two or more

                 calls within any 12-month period and were on the NDNCR more than 31 days

                 prior to the date of the first call. There were 257,216 NDNCR Numbers.”

            e. If Ms. Verkhovskaya processed all “257,216 NDNCR Numbers” she

                 identified in ¶57 and ¶58 of her report through the “LexisNexis business-

                 identification query”, one would expect the output of that “LexisNexis

                 business-identification query” to result in at least 257,216 phone numbers.

                 However, when responding to a subpoena to produce the LexisNexis output,

                 Ms. Verkhovskaya provided the file “VERKHOVS000013

                 LN_Output_NDNCR_Output_-_Corp..csv”, which only contains 198,484

                 phone numbers. This indicates there are 58,732 “NDNCR Numbers” which

                 are not accounted for in the Lexis-Nexis output she produced. Additionally,

                 20,706 of the phone numbers in the Lexis-Nexis output do not include both a



EXPERT REPORT OF JOHN TAYLOR                  - 13 -         Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 14 of 104




                      “firstseendate” and a “lastseendate”, which would further call into question if

                      the output from Lexis-Nexis is even relevant on the date of the call. (See

                      Exhibit D)

                  f. When we used the file “Contact Records” MOJO-Intero 0000498 – 0000677,

                      to review the “Contact Name” value of the 257,216 phone numbers Ms.

                      Verkhovskaya produced in “VERKHOVS000017 NDNCR Numbers (1).csv”

                      as described in ¶58 of her report, we found numerous examples of “Contact

                      Name” values which appear to indicate some sort of business. For example,

                      using a search of the “Contact Name” values which included words like:

                      '%INC', '%INC.', '%REALT%', '%CORP%', '%BANK%', '%STORE%',

                      'THE %', '%LLC%', '%MANAGEMENT%', '%MGMT%', '%CAPITAL%',

                      '%FINANCIAL%', '%GROUP%', '%SERVICES%', '%ADVISORS%', '%

                      OF %', '%NATIONAL%'7 we found 82 phone numbers with “Contact Name”

                      values which, when further manually reviewed, appear to likely indicate some

                      sort of business. Even though many business telephone numbers are not noted

                      as such in internet searches (i.e., a business may own hundreds or thousands

                      of phone numbers, but publish only a small number of them publicly), doing a

                      Google search (on 4/1/2020) of 22 of the 82 phone numbers referenced above

                      shows that 8 of them are likely associated with a business, including one of



                  7
                    “In Structured Query Language (SQL), to broaden the selections of a structured query language
 (SQL-SELECT) statement, one can use % as a wildcard. For example, '%INC' would find any record which ends in
 'INC', 'INC%' would find any record that starts with 'INC', and '%INC%' would find any record which has 'INC'
 anywhere in the field.”




EXPERT REPORT OF JOHN TAYLOR                            - 14 -           Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 15 of 104




                   them closely matching the name in the “Contact Name” field and another one

                   of them being listed as the phone number on a company website.

                g. We then used the “Call Records” in MOJO-Intero 0000678 – 0000858 to

                   review the 8 likely business numbers mentioned above, and we found that 4 of

                   the 8 records have one or more records in the “Call Records” with a “Contact

                   Name” value corroborating the Google search results, indicating that the calls

                   were likely being placed to a business. (See Exhibit E, Exhibit F, Exhibit G)

                h. An individualized review of each number, including contacting the owner of

                   the phone number as of the date of dial, would be necessary to fully determine

                   how many of the phone numbers were businesses at the time of the call. This

                   information we derived, however, does call into question the accuracy of the

                   “Contacts” data from the Mojo Call Records and/or the LexisNexis data, both

                   of which Ms. Verkhovskaya relies upon.

        15.     Based on the issues described above, we executed a query against the National

 Directory Assistance Database of 50,000 randomly selected numbers from Ms. Verkhovskaya’s

 final output (the size of this sample was randomly selected by me, however, its size far exceeds

 the sample size that would be considered statically significant). The National Directory

 Assistance Database is maintained by many sources (we use Verizon) and is updated by the telco

 providers. They are mandated to maintain accurate records in this database. This database has

 both a residential (RES) and business (BUS) code for all landline telephone numbers. There is

 no similar source for wireless telephone numbers




EXPERT REPORT OF JOHN TAYLOR                    - 15 -         Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 16 of 104




        16.     The results of the query showed, contrary to Ms. Verkhovskaya’s conclusion, that

 72, of the 50,000-record sample, telephone numbers in Ms. Verkhovskaya’s final output were

 coded as business (BUS) telephone numbers at the beginning of the class period. Another 17

 telephone numbers had records that were coded residential (RES) but had both a business name

 and a person’s name associated with them. Several of these were real estate companies and

 mortgage lenders. This would be expected in the type of calling done in the case.

        17.     This National Directory Assistance Database data source, unlike LexisNexis, is

 “source data” from the providers, not compiled data gathered from any available source. These

 results from a relatively small sample disprove Ms. Verkhovskaya’s opinion that it is possible to

 systematically analyze this data set and accurately determine whether a number is a business

 number or a residential telephone number on the date of a particular call. It also undermines the

 accuracy of her reported results from LexisNexis. (See Exhibit H, Exhibit I, Exhibit J)

        18.     In addition to the flaws in the LexixNexis output discussed above, we reviewed

 the LexisNexis output provided by Ms. Verkhovskaya in “VERKHOVS000013

 LN_Output_NDNCR_Output_-_Corp..csv.” This file includes a “BusResGov” field, which we

 found has a value of “MLR” in 198,478 of 198,484 records. The remaining 6 records were

 marked “Residential.” (See Exhibit K) In a document produced in response to subpoena,

 stamped as VERKHOVS000022

 OBD_ClassExpertsGroup_REVPH&EMAIL_WR116357Executed _Redacted, under the

 heading “Class Experts Group, LLC Needs and Issues,” the following instructions are included:




EXPERT REPORT OF JOHN TAYLOR                     - 16 -         Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 17 of 104




 BusResGov flag field should be.(sic) labeled “MLR” if blank.” At deposition8, Ms.

 Verkhovskaya, testified that “MLR” stands for “most likely residential.”

          19.      In a declaration by Mr. Davis from LexisNexis, we find that “When a process

 calls for LexisNexis to return a BusResGov flag on a searched phone number, but LexisNexis

 does not have such information on the number, the “BusResGov” flag field is left blank, unless

 in the process of setting up the search, the customer has asked that some other value be used to

 show that LexisNexis cannot provide a line type, in which case LexisNexis supplies that value.9

          20.      I find this approach by Ms. Verkhovskaya very misleading. Ms. Verkhovskaya’s

 company is requesting a particular flag, MLR, when no data is available. In other words, she

 asks LexisNexis to return a code labeled as Most Likely Residential (which is questionable, and

 prejudicial to the Defendant as it makes it appear that the record was coded MLR because

 LexisNexis determines it is MLR) when in fact, LexisNexis has no determinative BusResGov

 information on a particular telephone number. Mr. Davis of LexisNexis testified: “MLR” is not

 a standard LexisNexis value. It appears from the engineering notes for work request 6952010 to

 have been requested by CEG.”11




                   8
                         Verkhovskaya Deposition Transcript, 134:8-22,
 As I testified earlier, my recollection of the file in this case is that there were no blank fields. That is my testimony
 unless you show me the file where I can see otherwise. Q.· · Do you have a memory of a value in a field of MLR?
 A.· · Yes, I do. Q.· · And what does that value indicate? ·A.· · As I testified earlier, that value indicates most likely
 residential. ·Q.· · Does MLR stand for something? A.· · Most Likely Residential. Q.· · Okay.· That's a value supplied
 back to you by LexisNexis, correct? ·A.· · That is correct.
                      9
                        DECLARATION OF CRAIG L. DAVIS REGARDING DOCUMENTS AND INFORMATION PRODUCED BY
 LEXISNEXIS IN RESPONSE TO SUBPOENAS, ¶8
                      10
                         Id ¶6 “LexisNexis’s records reflect that both input files were processed under LexisNexis work
 request 65920.”
                      11
                         Id ¶11


EXPERT REPORT OF JOHN TAYLOR                                - 17 -             Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 18 of 104




        21.     Ms. Verkhovskaya’s LexisNexis results suffer from further issues. “While the

 specifications for work request 65920 called for CEG to supply start and end dates for each

 telephone number to be queried, no start dates or end dates were provided by CEG in the two

 input files furnished to LexisNexis on January 17, 2020.”12 “Because CEG supplied no start

 and end dates, and the consequent lack of “overlaps”, virtually all of the numbers queried in the

 January 17, 2020 searches failed to return a Business, Residential or Government value. (In a

 handful of cases, the absence of a “first seen date” in LexisNexis’s data allowed a “Residential”

 value to be returned.) Because no Business, Residential or Government value was returned, the

 “BusResGov” field in the search results was populated with “MLR.””13 The January 17 results

 would have been different had CEG supplied start and end dates as part of its queries.

        22.     Ms. Verkhovskaya’s testimony is less than candid at deposition. When asked

 about the MLR flag, (Dep. Tran 140:25-143:25), she denies that MLR is the flag requested by

 her company, and states that “if LexisNesis feels that it’s MLR, that is what is put there.” This is

 in direct contradiction to Mr. Davis’ testimony in ¶20 above.

        23.     In my opinion, the failure to input the correct data, in accordance with her own

 agreement, and her request for misleading “flagging” (MLR) of records by LexisNexis nullifies

 this entire potion of her analysis and invalidates all four proposed classes based on the

 identification of “non-business telephone line.” Her analysis here is not in keeping with

 professional standards expected of expert witnesses and should be given no weight.




                12
                     Id ¶11
                13
                     Id ¶11


EXPERT REPORT OF JOHN TAYLOR                      - 18 -         Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 19 of 104




        24.     Ms. Verkhovskaya’s NDNCR analysis suffers from several fatal flaws. The data

 she relied on from Contact Center Compliance (“CCC”) is not historical, she makes errors in

 using the data that was returned to her by CCC, and she makes no effort to determine if any of

 the records she relies upon for her opinions relate to telephone numbers that were reassigned to

 another party without being removed from the NDNCR.

        25.     As mentioned above, despite our attempt to get the complete call records Ms.

 Verkhovskaya indicates are potentially problematic (not just a list of telephone numbers), we

 were not provided this data. Therefore, we used the data Ms. Verkhovskaya did provide to

 attempt to validate her processes. Because we did not have the actual call records identified by

 Ms. Verkhovskaya as being a part of the NDNCR class, our analysis was limited to identifying

 phone numbers where all of the calls to that phone number were erroneously identified by Ms.

 Verkhovskaya. For example, Ms. Verkhovskaya included in her subpoena response for ¶76 of

 her Report the file “VERKHOVS000017 NDNCR Numbers (2).csv” which should have been

 limited to “NDNCR Numbers”, called by Corporate Agents, which fit her “Initial Valid, Non-

 zero Records” criteria, and were on the NDNCR at the time of the call. According to ¶50 of her

 report, Ms. Verkhovskaya “analyzed the date each telephone number was added to the NDNCR,

 if applicable, utilizing the data she obtained from Contact Compliance Center (“CCC”).” We

 used the file “VERKHOVS000006 detailed.csv”, which Ms. Verkhovskaya indicated is the

 output from CCC, and we identified 31 phone numbers for which every phone call matching the

 criteria specified in ¶76 of her Report was, in fact, made prior to the end of the 31 day grace

 period following the NDNCR date provided by CCC. Clearly any calls made to a number that

 was still in the 31-day grace period should not be included within this proposed class. We do not



EXPERT REPORT OF JOHN TAYLOR                      - 19 -         Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 20 of 104




 believe these are the only errors and if we were provided with the specific calls Ms.

 Verkhovskaya references in ¶76 of her Report, we could likely identify many more records

 which were erroneously flagged by Ms. Verkhovskaya as being a part of the NDNCR class. (See

 Exhibit L and Exhibit M)

          26.     Ms. Verkhovskaya uses the data returned from CCC as if it were curated

 historical data on the NDNCR that chronicles each of the dates that the telephone number was

 added or deleted from the NDNCR. In truth, CCC does not represent its data for such use. “The

 DNC Scrub services provided by CCC are intended to be used for a single instance of direct

 marketing only. In other words, CCC offers these services to customers who use them in

 connection with specific marketing campaigns”14. The CCC results are only intended to identify

 a snapshot of the calling status of that telephone number on the day the scrub was conducted.

 The date CCC has associated with that telephone number is the “most recent” date CCC saw that

 telephone number on the NDNCR. It does not reflect any times that it was removed and re

 added.

          27.     Another major flaw in Ms. Verkhovskaya’s methodology is she fails to account

 for the significance of the fact that there are wireless telephone numbers on the NDNCR. While

 the FTC recognizes the need for data hygiene to remove telephone numbers from the NDNCR

 that have been disconnected and reassigned, there is no source of data that allows for this process

 for wireless telephone numbers. As such, Ms. Verkhovskaya cannot account for wireless

 telephone numbers in her output set that may have belonged to one subscriber for the first call in



                  14
                      Declaration of Ronald Allen In Support of Reply in Support of Defendant Intero Real Estate
 Services to Strike/Exclude Plaintiff’s Expert Report. ¶2


EXPERT REPORT OF JOHN TAYLOR                             - 20 -            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 21 of 104




 a 12-month period, and a different person for the second or subsequent calls in the 12-month

 period. As the FCC has recognized: “~37 million telephone numbers are reassigned each year.

 “No authoritative database-certainly not one maintained or overseen by the FCC, which has

 plenary authority over phone numbers-exists to track all disconnected or reassigned telephone

 number or link all consumer names with their telephone numbers.”15

        28.     Ms. Verkhovskaya also fails to describe her process for identifying numbers

 called twice in a 12-month period. This class period extends across several 12-month periods.

 Does she count all calls to numbers that appear on the NDNCR as being within the same 12-

 month period, or does she do the more refined process of calculating the time between each call

 to ensure that the 2 calls occurred in the same 12-month period? Because she failed to describe

 her process, and because she did not produce the call records associated with the telephone

 numbers in her final output, neither she nor I can validate the results of her process using the data

 that she did disclose.

        29.     In (¶¶57-58) of her report, Ms. Verkhovskaya, touts the accuracy of her

 LexisNexis business business-identification process for the NDNCR numbers, and the accuracy

 of her NDNCR analysis overall. She provides an Exhibit of the “cases certified through

 settlement or litigation in which the NDNCR process was utilized.” Since we can prove that her

 business-identification process used in this case failed, and the provider of the NDNCR data

 (CCC) “does not warrant that the DNC Scrub data it provided to Class Experts Group can be

 reliably used in the manner employed by Ms. Verkhovskaya…”16 any results she arrives at using



                15
                     2015 Omnibus Order, 30 FCC Rcd at 8077–78 (Pai, dissenting)
                16
                     CCC Declaration, ¶4


EXPERT REPORT OF JOHN TAYLOR                           - 21 -           Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 22 of 104




 this data are highly suspect and in some cases provably wrong. An expert report is a statement

 of facts by an expert, not an approximation.

           30.    Ms. Verkhovskaya’s “systematic” approach described in her report is insufficient

 for the accurate analysis of this data. To find the names and addresses of the members of the

 classes identified by Plaintiff in his motion for class certification, an individualized review would

 be required to identify the true subscriber of the telephone, when and if it changed hands, and

 whether it was a business or residential telephone line.

           31.    In (¶59) of her report, Ms. Verkhovskaya refers briefly to an “Internal Do Not

 Call List Analysis” she says she conducted. An entity-specific do not call list is a list of

 telephone numbers and dates where a called party states, in words or substance, do not call me.

 The TCPA says that such a request must be honored “as soon as possible.” The FCC clarified in

 its Second Reconsideration of Rules in 2004 “as soon as possible” to mean “not greater than 30-

 days.”.

           32.    Ms. Verkhovskaya’s methodology here makes no sense. After she reviews the

 Initial Valid, Non-zero Records (a data set that Ms. Verkhovskaya testified at deposition could

 be exported to a .csv file17, but her counsel has said does not exist and cannot be produced18), to

 determine which telephone numbers received two or more calls within any 12-month period, she

 states (¶59) there were 511,113 Internal Do Not Call numbers. A do not call request, however, is

 a very specific action taken by a specific person who asks the calling party not to call them




                  17
                     Verkhovskaya Deposition Transcript, 97:23-98:7.
                  18
                     Declaration of Sabita J. Soneji in Opposition to Defendant Intero Real Estate Services’ Motion
 to Strike/Exclude Plaintiff’s Expert Report, or in the Alternative, to Modify the Case Management Order for Good
 Cause under FED. R. CIV. P.16(b) and L>R> 16-2(d); ¶16.


EXPERT REPORT OF JOHN TAYLOR                             - 22 -            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 23 of 104




 again. It is not just two calls to the same telephone number in a 12-month period. To my

 knowledge, there were no requests made by Plaintiff for any of the Intero sales associates to

 produce a copy of any do not call list that they maintain. Nor does Ms. Verkhovskaya state that

 she reviewed any such list, or that she reviewed any list maintained by the Defendant in this

 case. In fact, in her deposition (161:5-10), Ms. Verkhovskaya testified that she did not make any

 attempt to analyze if the person who was called told the person calling to not call them again.

        33.     The importance of this exact issue, and the need to examine specific do not call

 lists if they exist to determine the identity of the person who made the do not call request, was

 highlighted in the decision of Cordoba v. DIRECTTV, where the court stated: “The district court

 certified the class and we granted interlocutory review under Federal Rule of Civil Procedure

 23(f). We now vacate the district court’s certification order. The unnamed members of the

 putative class who did not ask DIRECTTV to stop calling them—and thus would not have been

 on the internal do-not-call list, even if it had existed and had been maintained perfectly—were

 not injured by the failure to comply with the regulation.”19 Ms. Verkhovskaya does not indicate

 anywhere in her Report how she would determine that the person who made the original request

 not to be called was the same person who received the subsequent unwanted call or calls.




                19
                     In the United States Court of Appeals for the Eleventh Circuit, No. 18-12077


EXPERT REPORT OF JOHN TAYLOR                             - 23 -            Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 24 of 104




         34.      In addition, internal DNC lists must contain the date of the request, and

 companies can expire telephone numbers off their DNC list after 5-years2021, if the request is not

 updated. Therefore, without knowing the date of the DNC request, Ms. Verkhovskaya cannot

 determine if the request was still valid on the date of any call. In my opinion, her findings

 relating to this proposed class are fallacious and should be disregarded.

         35.      Ms. Verkhovskaya’s Early/Late proposed class also suffers from errors in

 calculation. Once again, using the Initial Valid, Non-zero Records that were not produced and

 which her counsel says do not exist, Ms. Verkhovskaya determines the time zone of each called

 telephone number by analyzing the telephone number’s area code (¶60). Area codes are a very

 poor indicator of the location of the subscriber of a telephone number and are a very poor

 indicator of the physical location of the called party. Ms. Verkhovskaya acknowledged this at

 her deposition at pages 172:3 through 174:21.

         36.      15 years ago, area codes were a better indicator of the physical location of a

 phone. But with the explosion in the use of cellular telephones and the ability to port telephone

 numbers from wireless-to-wireline and wireline-to-wireless, the area code simply becomes an

 indicator of where the telephone was purchased. With respect to VoIP telephones, area codes

 generally indicate where it was first installed. States that still maintain their own state-specific



                  20
                       § 227. Restrictions on use of telephone equipment, Recording, disclosure of do-not-call
 requests. If a person or entity making a call for telemarketing purposes (or on whose behalf such a call is made)
 receives a request from a residential telephone subscriber not to receive calls from that person or entity, the
 person or entity must record the request and place the subscriber’s name, if provided, and telephone number on
 the do-not-call list at the time the request is made.
                    21
                       § 227. Restrictions on use of telephone equipment, Maintenance of do-not-call lists. A person
 or entity making calls for telemarketing purposes must maintain a record of a consumer’s request not to receive
 further telemarketing calls. A do-not-call request must be honored for 5 years from the time the request is made.




EXPERT REPORT OF JOHN TAYLOR                              - 24 -           Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 25 of 104




 DNC list recognize this and allow telephone numbers not normally associated with their state to

 be added to their state DNC list. Several of them that organize their lists by Area Code include a

 separate section of out of state numbers.

        37.     There are many good examples of why the area code does not indicate the

 location of the called party. Currently, I am a resident of the state of Washington. I purchased

 my wireless telephone in Georgia in 2001. To this day, I still have a Georgia area code (678) for

 the telephone I use for both business and personal communications. Calls received by me on my

 phone with a Georgia area code while I am working at home in Washington, or when traveling

 outside of the Eastern time zone, would not be received by me on Georgia time. At one time, my

 family plan included my mother in Virginia, my son in Colorado, and me in Georgia. Since I

 purchased the plan in Georgia, all three telephones had Georgia area codes (678, 770). Often

 corporate telephones are issued with the area code associated with the state where the corporate

 headquarters is located (and we have established that there are business numbers in Ms.

 Verkhovskaya’s output). These types of circumstances undermine Ms. Verkhovskaya’s logic in

 using area codes to determine the physical location of a called party.

        38.     Further issues arise because her Report gives a cursory explanation for the

 conversion of UTC time to the local time at the presumed location of the telephone at the time of

 call. Daylight Savings Time is the best example. UTC does not change with Daylight Savings

 time. In addition, 14 states have multiple time zones within their borders. Arizona does not

 observe Daylight Savings Time, but the Navajo Tribal Lands in Arizona do observe Daylight

 Savings time. Multiple area codes cross time zone boundaries in these states. Without doing

 multi-layered analysis, based on the date of the call as well as the time of the call, and the actual



EXPERT REPORT OF JOHN TAYLOR                       - 25 -         Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 26 of 104




 geolocation of the dialed telephone, it is impossible to determine within +/- 1 hour the actual

 time of the call when translating from UTC to a local time zone. The purported calls to the

 plaintiff “happened as early as 7 a.m. and as late as 10 p.m.22, and the complaint alleges that

 “Intero made calls to Mr. Chinitz before 8 a.m. and after 9 p.m. in violation of 47 U.S.C. §

 64.1200(c)(1).”23 Both of these situations fall within the a 1 hour “best case” error margin for

 Ms. Verkhovskaya’s analysis methodology which leaves several variables unaddressed.

        39.     In my opinion, these issues are fatal to the establishment of this proposed class.

 An individualized review of each call attempt and interview or deposition of the call recipients

 would be needed to establish their physical location on the date and time the call was received.

 Although Ms. Verkhovskaya cites previous cases where her methodology was approved (Exhibit

 C for her NDNCR process [¶58] and Exhibit D for her telephone-number-type process [¶69]),

 she cites no examples where a court has approved her Early/Late class calculations. To the best

 of my knowledge, I have not seen this type of calculation attempted by a TCPA expert witness

 previously.

        40.     In the past, when developing applications to assist marketers in complying with

 call time restrictions, we have found it extremely difficult to do this programmatically based on

 area codes, location of the dialer (where notes may be recorded timestamped with local time),

 and location of the call recipient (where agent notes in the same system are recorded with the

 recipients local time). We have found that the zip code is a much more reliable indicator of the




                22
                     Class Action Complaint, ¶17
                23
                     Id. ¶46


EXPERT REPORT OF JOHN TAYLOR                       - 26 -        Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 27 of 104




 true location of a landline telephone at the time of dial, and then there are still inaccuracies

 between billing address and actual address.

        41.     Based on these facts, in my opinion, no weight should be given to Ms.

 Verkhovskaya’s calculations relating to the Early/Late call class. They do not contain enough

 information on how they were calculated, what variables were considered, or what QA efforts

 were used.

        42.     In ¶70 of her report, Ms. Verkhovskaya stated, “I also reviewed the Initial Valid,

 Non-zero Records and identified all numbers that received at least one call in which the “Call

 Result” was “Drop Msg.” I eliminated from this data set all calls where the “Call Result” was

 anything other than “Drop Msg” (the “Prerecord Message Numbers”). There were 108,137

 Prerecorded Message Numbers.”

        43.     Later, in ¶81 of her report, Ms.Verkhovskaya stated, “I cross-referenced the

 Prerecorded Message Numbers against the Agent Records utilizing all available data points. This

 analysis found that there were 108,137 Prerecord Message Numbers called by Corporate Agents,

 including 141,211 calls in which the “Call Result” was “Drop Msg.””

        44.     The call records in “MOJO-Intero 0000678 – 0000858” do not contain any

 records with a “Call result” value of “Drop Msg”. They do, however, contain records with a

 “Call Result” value of “Drop Message”.

        45.     Ms. Verkhovskaya quoted the same “108,13724 Prerecord Message Numbers”

 number in both ¶70 and ¶81 of her Report. This indicates that Ms. Verkhovskaya is asserting

 that all of the 108,137 “Prerecorded Message Numbers” were called by sales associates that have


                24
                     Verkhovskaya Deposition Transcript, 176:5-178:20-


EXPERT REPORT OF JOHN TAYLOR                           - 27 -            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 28 of 104




 been deemed Corporate Agents by counsel for Plaintiff. We attempted to validate this number,

 but because we were not provided with the specific call records to which Ms. Verkhovskaya is

 referring, our analysis was done using the unique call records from “MOJO-Intero 0000678 –

 0000858” which were attempted to the 108,137 phone numbers Ms. Verkhovskaya provided to

 us in “VERKHOVS000020 Message Telephone Numbers (1).csv” which had a “Call Result”

 value of “Drop Message”, a duration greater than zero and a date of 9/13/2014 or later which

 were made by persons who are listed in the “VERKHOVS000001-2 Intero- Mojo Corporate

 Agents” file and matched Ms. Verkhovskaya’s other criteria. Our analysis determined there are

 only 446 call records (not 141,211 as Ms. Verkhovskaya reported) and only 216 phone numbers

 (not 108,137 as Ms. Verkhovskaya reported). (See Exhibit N and Exhibit O). This is an

 incredibly high error rate.

        46.     In addition, although Ms. Verkhovskaya’s Report assumes that prerecorded voice

 message was, in fact, delivered every time the result “Drop Message” appears in the call records,

 the Chief Executive Officer of Mojo Dialing Solutions testified that the data produced by his

 company in this case does not indicate if the message was, in fact, delivered. Beyond this, my

 anecdotal review of small samples of the “Drop Message” calls listed in the call data indicates

 that their call duration varies wildly, from as few as zero seconds, to over seven hundred and

 fifty seconds. I am not aware of how a prerecorded message could be “delivered” if it had a zero

 second call duration. I cannot imagine what a prerecorded message lasting 750 seconds (about

 12 ½ minutes) would say if it were delivered. If a message is truly “prerecorded” then I would

 expect that the same message often gets delivered over and over, and the call duration would be

 more uniform. For me, this further calls into question the accuracy of the Mojo call records



EXPERT REPORT OF JOHN TAYLOR                     - 28 -         Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 29 of 104




 which have call durations for these calls varying so dramatically between zero seconds and over

 twelve minutes in length. To my knowledge, there were no messages produced in this case that

 would correspond to the Mojo Call Records, so I was not able to listen to any messages to

 validate the call durations. Ms. Verkhovskaya does not indicate in her report that she actually

 listened to any “prerecorded” messages that were delivered by any Intero sales agents in this

 case. In fact, in her deposition (178:21-179:9), she testified that she did not listen to any of the

 prerecorded messages. This is an oversight on her part, as it does not allow her to accurately

 opine on whether the messages were prerecorded. (See Exhibit P and Exhibit Q)

         47.      In (¶89) of her report, Ms. Verkhovskaya touts the fact that she performed an

 independent, in-depth testing of the data received from the Data Processors and found the data

 reliable 86-97% of the time. First, if she performed it, it is not independent. In a September 23,

 2016 deposition in Heidrapour v. Central Payment25, Ms. Verkhovskaya described her testing.

 She uses this 86-97% figure in almost all reports. It has never been independently verified by

 anyone.26 In fact, at her deposition in this case, Ms. Verkhovskaya stated that the testing did not

 utilize a statistically significant sample for any of the data processors, and that for the LexisNexis

 data, no testing has been done since approximately 2014, and that she does not have the


                  25
                       Dep. Transcript, Page 32, Ln. 4-14, Q. When you did your testing of roughly 600 phone calls
 through the LexisNexis system, what did you determine their accuracy rate to be based on your testing? A. 86 to
 97 percent. Q. Other than the 600 or so calls that you ran through the dataset for the purpose of accuracy tests,
 have you ever done any other testing of the LexisNexis’ technology? A. We didn’t do any testing; we did
 verification, which is different than testing.
                    26
                       No accuracy statistics from the vendors or respected authorities, or actual testing of the
 telephone numbers at issue, is provided to support these claims. Instead, these experts base their opinions only on
 their years of administering class actions. Or, as in one matter where I served as opposing expert, the class
 administrator claimed to have conducted testing which resulted in alleged “accuracy” rates of up to 92 percent,
 but the underlying testing was never produced despite repeated requests. “Just trust me,” they tell the court, “I
 do this all the time.” https://iapp.org/news/a/why-cant-the-courts-get-wrong-number-cases-right/ Article by Peg
 Daley, CIPP/US (Last accessed 4/8/2020)


EXPERT REPORT OF JOHN TAYLOR                             - 29 -            Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 30 of 104




 LexisNexis data to support the percentages she quotes in her report.27 In my opinion, this testing

 referenced by Ms. Verkhovskaya and these accuracy rates quoted in her report are false and

 should not be relied on by the court.

          48.        In addition, as explained in my prior declaration filed in this case, the record

 counts contained in the files produced by Ms. Verkhovskaya, in response to subpoena, do not

 match the record counts listed in her report. For example, in the folder labeled as being the

 response for Request No. 10, three of files contain record counts that to not match Ms.

 Verkhovskaya’s report:

                a. “VERKHOVS000019 Early Late Telephone Numbers (2).csv” – The record count
                     of this file is 1,740. However, ¶80 of Ms. Verkhovskaya’s report stated, “This
                     analysis found that there were 571 Early/Late Call Numbers called by Corporate
                     Agents, including a total of 1,410 calls that were made before 8 a.m. local time of
                     the call recipient or after 9 p.m. local time of the call recipient.”
                b. “VERKHOVS000018 IDNC Numbers (3).csv” – The record count of this file is
                     511,113. However, ¶78 of Ms. Verkhovskaya’s report stated, “This analysis
                     found that there were 122,170 IDNC Numbers called by Corporate Agents,
                     including a total of 593,631 calls.”
                c.   “VERKHOVS000017 NDNCR Numbers (2).csv” – The record count of this file
                     is 257,216. However, ¶76 of Ms. Verkhovskaya’s report stated, “This analysis
                     found that there were 68,918 NDNCR Numbers called by Corporate Agents,
                     including a total of 349,067 calls.”
 At deposition, Ms. Verkhovskaya insisted that the files produced in response to subpoena,
 (which in my opinion, should have been exhibits to her report), were checked for accuracy.28


                     27
                       Verkhovskaya Deposition Transcript, 150:-156:11. Q. Okay, and when you did the LexisNexis
 testing that you described, did you use a statistically significant sample size?” A. I did not. Q. Do you still have the
 results of those testings that you did? A. I do not.
                    28
                      Verkhovskaya Deposition Transcript, 34:11-21. Q. Did you do anything specific to double-check
 that before you turned over the data files to counsel for the plaintiff? A. Yes. Q. Can you just describe for me


EXPERT REPORT OF JOHN TAYLOR                               - 30 -             Case No. 5:18-cv-05623-BLF
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 31 of 104




 These checks obviously failed or were not properly conducted. Ms. Verkhovskaya’s production
 does not match her analysis. This is problematic and casts doubt on the entirety of the report as
 her QA process is deficient.
         49.      In Ms. Verkhovskaya’s report (at ¶48), she explained her process of creating the

 data set “Initial Valid, Non-zero Records” and stated, “Only those records were utilized for

 further analysis in this matter.” As a part of creating the “Initial Valid, Non-zero Records” data

 set, Ms.Verkhovskaya stated, “I eliminated from the data set all calls that had a zero call

 duration, except for calls where the “Call Result” was “Answering Machine.”” And then she

 stated, “I left in the data set all zero duration calls where the “Call Result” was “Answering

 Machine.”” Ms.Verkhovskaya did not explain why she specifically included records with a

 “Call Result” of “Answering Machine” in her analysis, yet she excluded all other zero duration

 records, including those with a “Call Result” of “No Answer”. If she included the “Answering

 Machine” calls in her analysis because she concluded that the phone that was dialed must have

 rang, she does not explain the basis for this assumption. In any event, this assumption is

 undermined by the declaration that was provided by the Chief Executive Officer of Mojo in this

 case, where he explains that the data his company provided does not indicate whether the dialed

 phone actually rang.

         50.      If Ms.Verkhovskaya included calls with a “Call Result” of “Answering Machine”

 because she assumed a message was left, or because, as she testified at her deposition, because

 the call was “connected” to the called party, this assumption is undermined by documents

 produced by Mojo. As she specifically stated in ¶48 of her report that “According to Mojo’s Call



 what you did? A. Opened the files, made sure that those files are not corrupted and contain the data described in
 the report. Q. And did you confirm for yourself that everything matched? A. As far as I recall, yes.


EXPERT REPORT OF JOHN TAYLOR                            - 31 -            Case No. 5:18-cv-05623-BLF
       Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 32 of 104




 Results Definitions and Actions at MOJO-Intero 0000497.tif, the “Call Result” is “Answering

 Machine” when “the user is on a live call and one of the remaining lines reaches an answering

 machine” and “[i]n this case, Mojo will not drop a pre-recorded message because it was not a

 live connection, it will simply hang up the line.”” (emphasis added). Thus, according to the

 Mojo document she relied upon, if the result is “Answering Machine” no message was left and

 there was no live connection made either.

        51.     When reviewing the MOJO-Intero 0000678 – 0000858 call records as defined by

 Ms.Verkhovskaya as “Initial Valid, Non-zero Records”, we find that 18% of the records are

 records with a “Call Result” of “Answering Machine” with a duration of zero. (See Exhibit R)

 We are unable to verify what this percentage would be in Ms. Verkhovskaya’s output, as she

 only provided potentially violative telephone numbers in her output instead of the entire call

 record, she found potentially violative. We believe that percentage would be at least as high as

 the 18% and possibly larger due to a potentially smaller data set. In fact, limiting the records

 defined by Ms.Verkhovskaya as “Initial Valid, Non-zero Records” to those allegedly made by

 Intero Corporate Agents results in over 22% of those having a “Call Result” of “Answering

 Machine” with a duration of zero. Those additional 178,967 calls would result in an

 overstatement of Defendant’s potential exposure in this case of $89,483,500 (assuming damages

 of $500 per call). I find this error rate to be unacceptable.



                                      V.     CONCLUSIONS
        52.     Ms. Verkhovskaya’s report suffers from multiple inaccuracies:




EXPERT REPORT OF JOHN TAYLOR                       - 32 -        Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 33 of 104




            a.    Ms. Verkhovskaya’s NDNCR historical analysis is based on data from CCC

                 that does not provide historical information of the dates that telephone

                 numbers were listed on the NDNCR, or the identity of the person who put the

                 numbers on the list. CCC does not represent that its data can be used in the

                 manner she used it.

            b. Ms. Verkhovskaya’s analysis of business numbers and residential numbers is

                 flawed. It does not purport to identify “residential telephone subscribers.”

                 The provider she used, LexisNexis, does not purport to provide a

                 comprehensive or historical listing of all business numbers. We found

                 business numbers in her output data. The initial method for finding these

                 numbers was simply to look at the data and see the business names. We then

                 confirmed with both programmatic and manual research.

            c. Ms. Verkhovskaya represents her sources of name and address identification

                 for her Historical Reverse Append process as being 86-97% accurate. There

                 are no results of this testing, done by Ms. Verkhovskaya, that are available for

                 validation. Others who have tried to replicate these results have failed to

                 come close to those numbers. She admittedly did not use statistically

                 significant samples when doing her testing.

            d. Ms. Verkhovskaya’s method of determining the proposed Internal Do Not

                 Call class is wholly unreliable. A DNC request is a very specific act – a

                 request by a specific person for a specific caller to not call back. An internal

                 do not call list is a specific data set. It either exists or it does not. It cannot be



EXPERT REPORT OF JOHN TAYLOR                    - 33 -           Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 34 of 104




                 interpolated from a set of call detail records. Both the handling of the do not

                 call requests and the maintenance of the lists are defined in the TCPA. The

                 statute does not state that an internal do not call list exists whenever the same

                 telephone number is dialed more than once in a 12-month period. Ms.

                 Verkhovskaya does not indicate that any internal do not call list was ever

                 requested by Plaintiff from any Intero sale associate or from Defendant, nor

                 does she indicate she ever examined any such list in connection with her

                 work. She made no attempt to determine if any person called by an Intero

                 sales associate asked not to be called and was then called again.

            e. Ms. Verkhovskaya’s Early/Late class lacks any sophisticated analysis and is

                 not close to being accurate. The area codes of phone numbers are not reliable

                 indicators of the physical location of called parties on the dates of dial, a fact

                 she conceded in her testimony. The changing of time through the year based

                 on Daylight Savings time was not taken into account. The fact that area codes

                 overlap time zone boundaries and state borders is ignored. These errors and

                 omissions undermine the results of her attempted analysis.

            f. The Early/Late class issues cannot be simply cured. The actual geolocation of

                 a particular called party at the time of that call is impossible to determine

                 based simply on the area code. This would require an individualized review

                 to accurately determine.

            g.   The artificial/prerecorded voice class suffers from many errors. She made no

                 effort to determine if any artificial or prerecorded message was actually



EXPERT REPORT OF JOHN TAYLOR                   - 34 -          Case No. 5:18-cv-05623-BLF
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 35 of 104




                   “delivered” by any Intero sales associate. When we attempted to validate the

                   number of such calls that she attributed to Intero Corporate Agents, we found

                   an incredible disparity in the number of calls she claimed they made (141,211)

                   and the number supported by the records produced (only 446). In addition, she

                   did not actually listen to any prerecorded calls used by Intero sales agents, nor

                   does the call duration data suggest that a prerecorded message (that would

                   presumably be uniform in length) was actually used.

               h. In the end, the conclusions above, coupled with the inaccuracies between her

                   expert report and her output results, indicate that some statements in her report

                   were made in error and some of them are just wrong based on inaccurate

                   assumptions and analysis beyond the capabilities of Ms. Verkhovskaya.

               i. In my opinion, it is not possible to certify any of these classes based on Ms.

                   Verkhovskaya’s analysis. An individualized review of call data, geolocation

                   data, business status, and number reassignment would be required to

                   accurately identify anyone who received the calls at issue in this action.



                     VI.     STATEMENT OF COMPENSATION
        53.    The hourly rates CompliancePoint receives for my services in this matter are

 attached as Exhibit B. My compensation is not dependent upon the outcome of this matter.



                 VII.      RESERVATION OF RIGHT TO AMEND
        I reserve the right to supplement my opinions, particularly after I have the benefit of
 reviewing any additional analysis presented by Ms. Verkhovskaya or any other experts disclosed



EXPERT REPORT OF JOHN TAYLOR                    - 35 -          Case No. 5:18-cv-05623-BLF
         Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 36 of 104




 by Plaintiff, or receiving additional information related to the subject matter of my engagement.
 If this matter proceeds to trial, selected pages of the documents and information that I considered
 may be used as exhibits. I may also prepare graphical or illustrative exhibits based on the contents
 of this report, the documents and information I have considered, and my analysis of such
 documents and information. Further, I may be called upon to provide additional summaries of
 evidence.


          I declare under penalty of perjury under the laws of the United States that the foregoing is
 true and correct, and this declaration was executed in Cumming, Georgia on this 17th day of April,
 2020.




EXPERT REPORT OF JOHN TAYLOR                       - 36 -         Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 37 of 104




                                  EXHIBIT A




EXPERT REPORT OF JOHN TAYLOR         - 37 -      Case No. 5:18-cv-05623-BLF
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 38 of 104




                                  Curriculum Vitae

                                    John T Taylor
                         CompliancePoint Litigation Services
                                 Cell (678) 234-3156
                              www.compliancepoint.com
                            jtaylor@compliancepoint.com

 Current Employment:
      Director of Data Research & Analysis, CompliancePoint Litigation Services.

 Education:
      Bachelor of Science, summa cum laude, Liberal Arts with minors in History
 and Business Administration from Excelsior College, Albany, NY. Also attended
 University of Maryland, Harrisburg Community College, and Pike’s Peak
 Community College.

 Registrations, Licenses, Certifications:
       Project Management Professional (PMP) by Project Management Institute,
 November 2001-November 2017.

 Specialized Training:
       U.S. Army Sergeants Major Academy
       U.S. Army Command Sergeants Major Course
       U.S. Garrison Command Sergeants Major Course
       20 Professional Development Course Hours per year to maintain Project
       Management Certification (12 years)

 Professional Experience:
        Fifteen years of project management and more than nineteen years of data
 analysis in support of direct marketing compliance with U.S. federal and state laws.
 I have been designated as an expert in U.S. federal district court. My area of expertise
 is the use of compliance rules and regulations to design and manage the development
 of software services that assist our customers in contact compliance — do not call, do
 not email, do not mail, do not fax. While gaining this expertise, I have used our ever-
 growing data sources to analyze data provided by customers to determine its status
 — do not call, non-telemarketing v. telemarketing calls, Established Business Rela-
 tionship (EBR) status, wireless status, and abandoned call analysis. A retired U.S.
 Army Command Sergeant Major, I concluded my career as the Senior Enlisted Leader
 of the 2nd Cavalry Regiment (Light), leading a 4,500-soldier elite combat team.

 Publications:


EXPERT REPORT OF JOHN TAYLOR               - 38 -        Case No. 5:18-cv-05623-BLF
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 39 of 104




          None.
 Awards/Honors:
       23 separate personal awards by the U.S. Army, including the Bronze Star and
 Legion of Merit.

 Cases:
       Trial Testimony as Expert Witness in federal district court relative to United
 States of America v. DISH Network, 3:09-cv-03073 (C.D. Ill.).
 I have been engaged to provide data analysis, expert reports, and deposition
 testimony in the following cases:
       Shamblin v. New Partners Consulting, 8:13-cv-2428 (M.D. Fla.); Krakauer v.
 DISH, 1:14-cv-00333 (M.D. N.C.); Margulis v. Surrey Vacation Resorts, 4:14-cv-01131
 (E.D. Mo.); Zani v. Rite Aid, 1:14-cv-09701 (S.D. N.Y.); Lowe v. CVS, 1:14-cv-03687
 (N.D. Ill.); Verma v. Memorial Healthcare Group, Inc., 3:16-cv-00427 (M.D. Fla.);
 Tomeo v. Citigroup, Inc. and CitiMortgage, Inc., 1:13-cv-04046 (N.D. Ill.); Sliwa v.
 Bright House Networks, 2:16-cv-00235 (M.D. Fla.); Gorss Motels, Inc. v. Sprint
 Solutions, Inc., 3:17-cv-00546 (D. Conn.); Lisa Drayton and Daniel Drayton v. Toyota
 Motor Credit Corporation, 3:16-cv-00046 (M.D. Fla.); America’s Health & Resource
 Center Ltd. v. Alcon Laboratories, Inc., 1:16-cv-04539 (N.D. Ill.); Hunter et al. v. Time
 Warner Cable, Inc., 1:15-cv-06445 (S.D. N.Y.); Morgan v. Orlando Health, Inc., et al.,
 6:17-cv-01972 (M.D. Fla.); Morgan v. Adventist Health System/Sunbelt, Inc., d/b/a
 Florida Hospital Orlando, Medical Services, Inc., and North American Credit
 Services, Inc., 6:18-cv-01342 (M.D. Fla.); and Clark v. FDS Bank and DSN Bank, 6:17-
 cv-00692 (M.D. Fla.).

 In the last ten plus years, I have been engaged to prepare expert reports and/or
 declarations in the following cases:
         Lees v. Anthem Insurance d/b/a Anthem Blue Cross Blue Shield, 4:13-cv-
 01411 (E.D. Mo.); Ranwick v. Texas Gila d/b/a Municipal Services Bureau, 13-cv-
 02792 (D. Minn.); Ortiz v. DCI, 2:14-cv-00375 (D. Nev.); Degnen v. Zimmer Dental,
 4:15-cv-01103 (E.D. Mo.); Heidarpour v. Central Payment Co., 4:15-cv-00139 (M.D.
 Ga.); Abante Rooter & Plumbing v. Alarm.com, 4:15-cv-06314 (N.D. Cal.); Johansen
 v. One Planet Ops, Inc., 2:16-cv-00121 (S.D. Ohio); Tope v. Bankers Life Casualty
 Co., 1:18-cv-01448 (N.D. Ill.); Burke v. Credit One Bank et al., 8:18-cv-00728 (M.D.
 Fla.); .); and Jenkins et al. v. National Grid USA Service Company, Inc. et al., 2:15-
 cv-001219 (E.D. N.Y.).

 In addition to the following cases, I have been engaged to provide data analysis and
 findings through third parties.




EXPERT REPORT OF JOHN TAYLOR                - 39 -        Case No. 5:18-cv-05623-BLF
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 40 of 104




         Lopera v. The Receivable Management Services Corp., 1:12-cv-09649 (N.D.
 Ill.); Rodriguez v. Allied Interstate, 3:13-cv-00388 (S.D. Cal.); Horton v. Cavalry, 3:13-
 cv-00307 (S.D. Cal.); Benzion v. Vivint, 0:12-cv-61826 (S.D. Fla.); Mey v. Honeywell,
 2:12-cv-1721 (S.D. W.Va.); Mey v. Frontier Communications, 3:13-cv-01191 (D.
 Conn.); Toney v. Quality Resources, 1-13-cv-00042 (N.D. Ill.); Prater v. Medicredit,
 4:14-cv-00159 (E.D. Mo.); Charvat v. AEP Energy, 1:14-cv-03121 (N.D. Ill.); Physi-
 cians Healthsource v. Stryker, 1:12-cv-0729 (W.D. Mich.); Rinky Dink v. EMS, 2:13-
 cv-01347 (W.D. Wash.); Suttles v. Specialty Graphics, 1-14-cv-00505 (W.D. Tex.); In
 Re: Monitronics International, Inc., Telephone Consumer Protection Act Litigation,
 1:13-md-02493 (N.D. W.Va.); True Health Chiropractic v. McKesson, 13-cv-02219
 (N.D. Cal.); Charvat v. DeliverCareRx, 1:14-cv-06832 (N.D. Ill.); Legg v. PetHealth,
 1:14-cv-10043 (N.D. Ill.); Hopwood v. Nuance Communications., 3:13-cv-02132 (N.D.
 Cal.); Mey v. Interstate, 1:14-cv-01846 (N.D. Ga.); In Re: Midland Credit Manage-
 ment, Inc., Telephone Con-sumer Protection Act Litigation, 11-md-2286 (S.D. Cal.);
 Camarena v. Vanderbilt Mortgage and Finance, 3:15-cv-00305 (E.D. Tenn.); Mey v.
 Patriot Payment Grp., 5:15-cv-00027 (N.D. W.Va.); Aghdasi v. Mercury Insurance,
 2:15-cv-04030 (C.D. Cal.); Melito v. American Eagle Outfitters, 1-14-cv-02440 (S.D.
 N.Y.); State of Tennessee v. Festiva Development Grp., 2:13-cv-00343 (E.D. Tenn.);
 Thomas v. Dun & Bradstreet, 2:15-cv-03194 (C.D. Cal.); Beecroft v. Ocwen Loan Ser-
 vicing, 0-15-cv-00094 (D. Minn.); Newhart v. Quicken 9:15-cv-81250 (S.D. Fla.);
 Abante Rooter & Plumbing v. New York Life Insurance, 1:16-cv-03588 (S.D. N.Y.);
 Biringer v. First Family Insurance and Jason Marra, 4:14-cv-00566 (N.D. Fla.); JWD
 Automotive v. DJM Advisory Group, 2:15-cv-00793 (M.D. Fla.); Russell M. Holstein
 v. Banner Life, 3:16-cv-00462 (D. N.J.); O.P. Schuman & Sons v. DJM Advisory
 Group, 2:16-cv-03563 (E.D. Pa.); Jacobs v. Quicken, 9:15-cv-81396 (S.D. Fla.); Abante
 Rooter & Plumbing v. Birch, 1:15-cv-03562 (N.D. Ga.); Meyer v. bebe, 4:14-cv-00267
 (N.D. Cal.); Nece v. Quicken, 8:16-cv-02605 (M.D. Fla.); Gordon v. Caribbean Cruise
 Line, 1:14-cv-05848 (N.D. Ill.); Menichiello v. Crestview Financial, 8:17-cv-00912
 (C.D. Cal); Beecroft v. Altisource, 0:15-cv-02184 (D. Minn.); Kerr v. Zacks Investment
 Research, 3:16-cv-01352 (S.D. Cal.); Gress v. Illinois Farmers Insurance (Ill.);
 Hopkins v. Modernize, 4:17-40087 (D. Mass.); Gorss Motels v. AT&T Mobility LLC &
 AT&T Mobility National Accounts, 3:17-cv-00403 (D. Conn.); Knapper v. Cox, 2:17-
 cv-00913 (D. Ariz.); Charvat v. National Holdings, 2:14-cv-02205 (S.D. Ohio); Pagano
 v. Quicken, 3:18-cv-00117 (M.D. Fla.); Pichardo v. Amerigroup on behalf of Eliza
 Corporation, 2:17-cv-00276 (D. Nev.); Charvat v. The Southard Corporation, 2:14-cv-
 02205 (S.D. Ohio); and Dewick v. J.P. Morgan Chase & Co., 3:18-cv-15232 (D. N.J.).

        Some of my data analysis results, from engagements prior to 2014, that were
 not done for law firms and were not at the time of analysis associated with court cases
 have later appeared in court filings without my knowledge and, therefore, may not
 be included in this document.



EXPERT REPORT OF JOHN TAYLOR                - 40 -        Case No. 5:18-cv-05623-BLF
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 41 of 104




        My client base has grown to include entities other than law firms, e.g., settle-
 ment administrators for verification engagements. I also conduct custom database
 projects to assist in providing names and addresses from customer files in support of
 settlement negotiations. Additionally, I perform “gap” analyses of consumer contact
 operations records for companies not involved in law suits. No documents prepared
 in these engagements are intended as expert reports, only descriptions of the
 processes and data sources used to accomplish such tasks.




EXPERT REPORT OF JOHN TAYLOR               - 41 -       Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 42 of 104




                                  EXHIBIT B




EXPERT REPORT OF JOHN TAYLOR         - 42 -      Case No. 5:18-cv-05623-BLF
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 43 of 104




                   Rates for John Taylor, Director Data Research & Analysis
                                    Data Analysis Services

         Service
         Data Processing Charge: $0.75 per 1,000 input records < 50MM records to analyze data
         against historical wireless database.
             o > 50MM records data processing charge of $0.55 per 1,000 input records
             o Minimum charge for any data analysis will be $500 for records analyzed
         Data Processing Charge: $0.75 per 1,000 input records < 50 MM records for analyzing
         data against historical National DNC Registry (NDNCR) and state Do Not Call list
         database.
             o > 50MM records data processing charge of $0.55 per 1,000 input records
             o Minimum charge for any data analysis will be $500 for records analyzed
         Data Processing Charge for combined historical wireless and NDNCR analysis: $1 per
         1,000 input records < 50MM records to analyze data against both historical databases.
             o > 50MM records processing charge of $0.75 per 1,000 input records
             o Minimum charge for any historical analysis for wireless and NDNCR will be
                  $1,000
         Data Storage Fee: $100 per month after the initial upload & $0.20 per GB data stored.
         This fee allows us to maintain the data in a secure data center on database servers that are
         maintained and patched as needed, and keep the data available throughout the course of
         the engagement. When the engagement is complete, the data is destroyed in accordance
         with the company data destruction policy.
         Database Administrator / Database Analyst $350 per hour for set-up, file manipulation,
         forensic analysis, managing the transfer, encryption/decryption, reformatting (if
         necessary) of the data files, etc.
         Retention as Expert Witness $450 per hour, to include research and expert report
         development.
         Deposition preparation and deposition expert testimony $600 per hour.
         Trial preparation and expert testimony at trial $750 per hour.
         Travel time in support of case-related requirements $150 per hour.




EXPERT REPORT OF JOHN TAYLOR                         - 43 -               Case No. 5:18-cv-05623-BLF
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 44 of 104




                       Exhibit C
1   --2709318                               Case 5:18-cv-05623-BLF Document   101-9 Filed 05/05/20 Page 45 of 104
2   select count(*) Ct
3   from    [Intero].[MOJO-Intero 0000498 - 0000677_JSImport20200325]
4
5   --41562
6   select count(*) Ct
7   from    [Intero].[MOJO-Intero 0000498 - 0000677_JSImport20200325]
8   where   [Contact Name] = 'Corporate Owned'
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 46 of 104




                       Exhibit D
 1   --The VERKHOVS* data files produced contained multiple versions Document
                                             Case 5:18-cv-05623-BLF  of similar101-9
                                                                                 data so  the
                                                                                      Filed   queries Page 47 of 104
                                                                                            05/05/20
 2   --below are repeated using the various files to show the results are the same regardless of the version of the data used
 3
 4   --198484
 5   select count(*) Ct
 6   from    [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220]
 7
 8   --198484
 9   select count(*) Ct
10   from    [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220]
11
12   --20706
13   select count(*) Ct
14   from    [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220]
15   where   (lastseen is NULL or Firstseen is NULL)
16
17   --20706
18   select count(*) Ct
19   from    [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220]
20   where   (lastseen is NULL or Firstseen is NULL)
21
22   --257216
23   select count(*) Ct
24   from    [Intero].[Req 10 - VERKHOVS000017 NDNCR Numbers (2)_JSImport20200220] NDNCR
25
26   --257216
27   select count(*) Ct
28   from    [Intero].[Req 5 - VERKHOVS000017 NDNCR Numbers (1)_JSImport20200220] NDNCR
29
30   --20706
31   select count(*) Ct
32   from    [Intero].[Req 10 - VERKHOVS000017 NDNCR Numbers (2)_JSImport20200220] NDNCR
33           join [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220] LN
34               on NDNCR.Customer_Phone_Number = LN.Phone
35   where   (LN.lastseen is NULL or LN.Firstseen is NULL)
36           and LN.Phone is not NULL
37
38   --20706
39   select count(*) Ct
40   from    [Intero].[Req 10 - VERKHOVS000017 NDNCR Numbers (2)_JSImport20200220] NDNCR
41           join [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220] LN
42               on NDNCR.Customer_Phone_Number = LN.Phone
43   where   (LN.lastseen is NULL or LN.Firstseen is NULL)
44           and LN.Phone is not NULL
45
46   --20706
47   select count(*) Ct
48   from    [Intero].[Req 5 - VERKHOVS000017 NDNCR Numbers (1)_JSImport20200220] NDNCR
49           join [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220] LN
50               on NDNCR.Customer_Phone_Number = LN.Phone
51   where   (LN.lastseen is NULL or LN.Firstseen is NULL)
52           and LN.Phone is not NULL
53                                          Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 48 of 104
54   --20706
55   select count(*) Ct
56   from    [Intero].[Req 5 - VERKHOVS000017 NDNCR Numbers (1)_JSImport20200220] NDNCR
57           join [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220] LN
58               on NDNCR.Customer_Phone_Number = LN.Phone
59   where   (LN.lastseen is NULL or LN.Firstseen is NULL)
60           and LN.Phone is not NULL
61
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 49 of 104




                       Exhibit E
 1   --Table of records in NDNCR which have words that might indicateDocument
                                             Case 5:18-cv-05623-BLF   business 101-9 Filed 05/05/20 Page 50 of 104
 2   --(136 row(s) affected)
 3   select VERK.Customer_Phone_Number, VERK.RowId [VERK_RowId], PH.[Contact Name], min(PH.RowId) [Phone RowId]
 4   into    [Intero].[Exhibit_Req 5 - VERKHOVS000017 NDNCR Numbers (1)_JSImport20200220_Poss_Business_Names]
 5   from    [Intero].[Req 5 - VERKHOVS000017 NDNCR Numbers (1)_JSImport20200220] VERK
 6           join [Intero].[MOJO-Intero 0000498 - 0000677_JSImport20200325_Phones] PH
 7               on VERK.Customer_Phone_Number = PH.Phone
 8   where   (
 9           PH.[Contact Name] like '%INC'
10           or PH.[Contact Name] like '%INC.'
11           or PH.[Contact Name] like '%REALT%'
12           or PH.[Contact Name] like '%CORP%'
13           or PH.[Contact Name] like '%BANK%'
14           or PH.[Contact Name] like '%STORE%'
15           or PH.[Contact Name] like 'THE %'
16           or PH.[Contact Name] like '%LLC%'
17           or PH.[Contact Name] like '%MANAGEMENT%'
18           or PH.[Contact Name] like '%MGMT%'
19           or PH.[Contact Name] like '%CAPITAL%'
20           or PH.[Contact Name] like '%FINANCIAL%'
21           or PH.[Contact Name] like '%GROUP%'
22           or PH.[Contact Name] like '%SERVICES%'
23           or PH.[Contact Name] like '%ADVISORS%'
24           or PH.[Contact Name] like '% OF %'
25           or PH.[Contact Name] like '%NATIONAL%'
26           )
27   group   by VERK.Customer_Phone_Number, VERK.RowId, PH.[Contact Name]
28
29   --look for names from call records
30
31   --Contact Name          Ct
32   --Double T Management   2
33   select [Contact Name], count(*) Ct
34   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records]
35   where   (
36           [Call Result] = 'Answering Machine'
37           or TRY_CONVERT(bigint,[Duration]) > 0
38           )
39           and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
40           and [Contact Phone] = '3103777165'
41   group   by [Contact Name]
42
43   --Contact Name                      Ct
44   --NULL                              2
45   --Juan Plasencia                    1
46   --Mgmt-ix Starlite                  2
47   --Mike Nigeer- Spssm Investments Vi 1
48   --Sabraj Nijjar                     1
49   --Starlite Mgmt-Ix Lp               2
50   select [Contact Name], count(*) Ct
51   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records]
52   where   (
53           [Call Result] = 'Answering Machine'
                                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page   51 of 104
54           or TRY_CONVERT(bigint,[Duration]) > 0
55           )
56           and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
57           and [Contact Phone] = '6265750062'
58   group   by [Contact Name]
59
60   --Contact Name                          Ct
61   --BANK TR                               1
62   --Fargo Wells                           2
63   --Federal Corp                          1
64   --Federal National Mortgage Association 1
65   --National Federal                      1
66   --No Name                               3
67   --WELLS A                               1
68   --WELLS BANK                            2
69   --Wells Fargo Bk Na                     1
70   --WELLS NA                              1
71   select [Contact Name], count(*) Ct
72   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records]
73   where   (
74           [Call Result] = 'Answering Machine'
75           or TRY_CONVERT(bigint,[Duration]) > 0
76           )
77           and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
78           and [Contact Phone] = '8033966000'
79   group   by [Contact Name]
80
81   --Contact Name      Ct
82   --Aztec Financial   2
83   --Corporate Owned   1
84   select [Contact Name], count(*) Ct
85   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records]
86   where   (
87           [Call Result] = 'Answering Machine'
88           or TRY_CONVERT(bigint,[Duration]) > 0
89           )
90           and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
91           and [Contact Phone] = '8188488960'
92   group   by [Contact Name]
93
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 52 of 104




                       Exhibit F
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 53 of 104


                                                                                                                                                    Similar to Contact Name in
Customer_Phone_Number   VERK_RowId      Contact Name            Phone RowId       Likely Business   Checked Google                                  MOJO-Intero 678-858
2108656572                       1819   Resources Financial             1546244   Y
2134887770                       2748   Invs International                16211   Y
2137129090                       3059   Corporate Owned                  208541   Y                 Y
2163719122                       4152   Margaret Banks                  2015799
3102743512                       7083   Richard Bank                     233619
                                                                                                    Double T LLC (Real Estatement Management) -
                                                                                                    https://localadvices.com/detail/double-t-llc-
3103777165                       8425   Double T Management            1647643    Y                 3103777165                                      'Double T Management'
3104283798                       9240   Llc Sinnat                       16388    Y
3104350090                       9396   Corporate Owned                 234514    Y                 Y
3105750600                      11747   Corporate Owned                1421771    Y
3106704962                      12968   Realty Narutotai                120917    Y
3108455945                      14770   Corporate Owned                1421771    Y
3108699624                      15017   Corporate Owned                  10068    Y
3176362880                      17263   Amberly Eubanks                2003363
3232226082                      17648   Realty Phoenix                    8664    Y
3234618467                      20137   Anfora Group                     15914    Y                 Y
3234672991                      20219   Anfora Group                    638570    Y
3237218179                      22766   Corporate Owned                 239596    Y
3239365374                      24760   Corporate Owned                 897483    Y
4082066989                      26263   Services Ira                   2493647    Y                 Y
4082446012                      29546   Michael G Eubank                299668
4082480423                      30902   Ronald Willcox                 1159417
4082480423                      30902   Caridad Willcox                2238394
4082528535                      32103   Perry Estores                   296558
4082528535                      32103   C Estores                       331547    Y
4082596814                      33862   Bubbas Banks                   1167547
4082810768                      36957   Mario Corpuz                    355993
4082942874                      37640   Donald Banks                   2244309
4082942874                      37640   Craig Banks                    2505633
4084690800                      46134   Tony Supstore                  1503452
4085311944                      48289   Deanna Corpuz                  1011494
4085695357                      49567   Storek Adam                     334174
4085695357                      49567   Debbie Storek                   341003
4087321888                      55421   Eves E Tallchief                322729
4087324596                      55599   Arline Burbank                 2074708
4087327190                      55744   Jerry Banks                     296080
4087332197                      56021   Storek Adam                     334174
4087332492                      56032   Corporate Owned                1305746    Y
4087363192                      56901   Carolyn K Swithenbank           301483
4087363192                      56901   Alicia Swithenbank              389681
4087363192                      56901   Carolyn Swithenbank            2282353
4087380433                      57696   Michael Banks                   300965
4087380433                      57696   Steven Banks                    325274
4087380433                      57696   Steven A Banks                 2077254
4087382205                      57808   The Cao                         300655    Y
             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 54 of 104


4087435044    58798   Frederick C Storek         305370
4087435044    58798   Storek Adam                334174
4087435044    58798   Debbie Storek              341003
4088300135    61926   David Eubank               389903
4088387523    62557   Sharon Banks              1308824
4088459232    62900   Financial Goodview        1287209 Y
4088469606    62949   Patrick Corpus            1177607
4088651039    63696   Shirley Ann Stallcop       342129
4088949118    65320   Nancy Banko               2180066
4089265602    66166   C Corpuz                  2175122
4089479471    66992   Of Bank                   1285624 Y
4089739450    67620   Group Sv                   130123 Y
                                                              Hometown Realty & Loan Inc -
                                                              https://www.manta.com/c/mhqxq95/hometown-
4089814668    68139 Tree Lined Properties LLC   1151376 Y     realty-loan-inc
4089969292    69136 Gabriela Banks               306956
                                                              Susan Lyon Education Foundation -
                                                              https://fconline.foundationcenter.org/fdo-grantmaker-
4153977341    70685   Corporate Owned             69836   Y   profile/?key=LYON044
4155150185    70991   Corporate Owned           1287789   Y
4155169635    71030   Ruth Storek               2246377
5103243709    77102   Maria J Corpuz             173698
5103243709    77102   Fernando Corpuz           2228338
5104821677    82145   Corporate Owned            223013   Y
5104908759    83196   Valued Llc                1049694   Y
5109720770    96712   Rhonda Banks               172194
5623479631   101578   Corporate Owned             10320   Y
5626654041   104050   Corporate Owned           1263474   Y
                                                              Martplan Insurance -
                                                              https://localadvices.com/detail/martplan-insurance-
5626919414   104346   Xiii Group                 200307   Y   5626919414
5627146869   105031   Corporate Owned            213949   Y
6262715076   111704   Management Gen13           516946   Y
6263305393   113495   Management Gen13           516946   Y
6263907937   116545   Corporate Owned            633418   Y
6264463449   117561   Corporate Owned             98302   Y   Y

                                                              Nijjar Realty Inc -                                     'Mike Nigeer- Spssm Investments
6265750062   119070 Mgmt-Ix Starlite            1658632 Y     https://www.manta.com/c/mmj13z5/nijjar-realty-inc       Vi' & 'Sabraj Nijjar'
6266223346   119605 Corporate Owned               89165 Y     Y
6268068461   121652 Cap National                 231728 Y     Y
                                                              Meridian One Group -
6268398824   122663   Group Maxland             1657939   Y   https://meridianonegroup.com/index.html
6269149767   123694   Cap National               231728   Y
6269616549   124468   Corporate Owned            208541   Y
6503414850   128799   Corporate Owned           1288333   Y
6503441600   128981   Group Drs                 1289994   Y
6507034650   132411   Corporate Owned           2529540   Y
             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 55 of 104


6507045592   132464   Jai Castorena          1077927
6509063230   134549   Janeelizabeth Corpos    352446
6509965681   137880   Jeffrey Bank            358074
7044553351   141653   Anfora Group             15914   Y
7142254000   148559   Corporate Owned         495021   Y
7142254008   148560   Corporate Owned         495021   Y
7142445710   148812   Realty Hs               504018   Y   Y
7142833313   149611   Corporate Owned        1361976   Y   Y
7143813313   151567   Corporate Owned        1361976   Y
7144410900   152573   Financial Keswick      1665724   Y
7145246260   153769   Llc Investnotic         455069   Y
7147778062   159201   Corporate Owned        2358199   Y
7147791562   159285   Corporate Owned          77073   Y
7147792999   159316   Dayona H Lubanko        818979
7149018450   161787   Corporate Owned         941962   Y
7149282003   162214   Corporate Owned         272147   Y   Y
7189862983   164193   Corporate Owned         208541   Y
7608873160   169887   Latanya Ebanks          113685
7609640157   171581   Corporate Owned         481342   Y
                                                           Wells Fargo Home Mortgage -
                                                           https://www.yelp.com/biz/wells-fargo-home-          'Fargo Wells', 'WELLS BANK',
8033966000   172689 National Federal         2123948 Y     mortgage-fort-mill                                  'Wells Fargo Bk Na'
8185088239   178786 Corporate Owned           285286 Y
                                                           Aztec Financial -
                                                           http://www.siclists.com/california/burbank/Aztec-
8188488960   181855   Corporate Owned        2345802   Y   Financial_BF7Z.html                                 'Aztec Financial'
8189050536   182442   Corporate Owned          10555   Y
8189862029   183113   Corporate Owned          10555   Y
8603423144   186233   Corporate Owned        1462621   Y
9092041780   186630   Lesan Banko            1220814
9092270266   187408   Corporate Owned         497284   Y
9093224949   189299   Corporate Owned          16899   Y
9093429858   189614   Art Castorena          1529674
9094990974   192719   Corporate Owned        1637492   Y   Y
9094993768   192748   Denyse Banks           1452851
9094993768   192748   Chene Banks            1630463
9095438916   193426   Corporate Owned          75621   Y
9096121760   196570   Corporate Owned         974788   Y
9096204695   196755   Julie Storey            137571
9097828711   200044   Corporate Owned         503570   Y
9098995779   205789   Llc Claasic             227932   Y
9099414049   206936   Corporate Owned         239714   Y   Y
9169416385   220881   Megan Banks             658097
9169846664   222134   Kayla Welbanks          641923
9169846664   222134   Shelly L Welbanks       651753
9254260762   225727   Thomas Storey          1046180
9254843229   227112   The Yamin              1068594   Y
9256009228   228194   Stephen M Banke        1068900
             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 56 of 104


9256271593   228281   Capital Swan          1306824   Y
9492912952   234967   Of Bank               1368646   Y
9493700005   236211   Sentelle Eubanks       235984
9494814030   237832   Of Bank               1368646   Y
9495881116   240298   Llc Garland-William    910878   Y   Y
9496404537   240746   Corporate Owned        495021   Y
9496739293   241356   Corporate Owned         88103   Y   Y
9512036659   244388   James Banks            487895
9516795625   251341   Corporate Owned          7874   Y
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 57 of 104




                       Exhibit G
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 58 of 104




Phone: 310-377-7165
Contact Name in Mojo-Intero 498-677: Double T Management
Contact Name in Mojo-Intero 678-858: Double T Management
Website: Double T LLC (Real Estatement Management) -
https://localadvices.com/detail/double-t-llc-3103777165
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 59 of 104




Phone: 626-575-0062
Contact Name in Mojo-Intero 498-677: Mgmt-Ix Starlite
Contact Name in Mojo-Intero 678-858: 'Mike Nigeer- Spssm Investments Vi' & 'Sabraj Nijjar'
Website: Nijjar Realty Inc - https://www.manta.com/c/mmj13z5/nijjar-realty-inc
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 60 of 104




Phone: 803-396-6000
Contact Name in Mojo-Intero 498-677: National Federal
Contact Name in Mojo-Intero 678-858: 'Fargo Wells', 'WELLS BANK', 'Wells Fargo Bk Na'
Website: Wells Fargo Home Mortgage - https://www.yelp.com/biz/wells-fargo-home-
mortgage-fort-mill
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 61 of 104




Phone: 818-848-8960
Contact Name in Mojo-Intero 498-677: Corporate Owned
Contact Name in Mojo-Intero 678-858: Aztec Financial
Website: Aztec Financial - http://www.siclists.com/california/burbank/Aztec-
Financial_BF7Z.html
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 62 of 104




                      Exhibit H
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 63 of 104




Screenshot https://www.explorelawyers.com/attorney/hanley-patrick-attorney-law-71616-sacramento

Ph# 916-475-1680

Found in "VERKHOVS000018 IDNC Numbers (2).csv" and "VERKHOVS000018 IDNC Numbers (3).csv" at
row 435129.

Directory Assistance Database Record

 9164751680    Hanley Patrick Attorney at Law            2/28/2014 0:00   PB    I         BUS
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 64 of 104




                       Exhibit I
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 65 of 104




Screenshot https://www.manta.com/c/mb4mmrj/sound-mortgage

Ph# 949-748-8799

Found in "VERKHOVS000018 IDNC Numbers (2).csv" and "VERKHOVS000018 IDNC Numbers (3).csv" at
row 479349.

Directory Assistance Database Record

 9497488799 Sound Mortgage Inc                            1/10/2014 0:00 PB I           BUS
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 66 of 104




                        Exhibit J
          Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 67 of 104




Screenshot https://carolynmyoung.com/

Ph# 916-446-5555

Found in "VERKHOVS000018 IDNC Numbers (2).csv" and "VERKHOVS000018 IDNC Numbers (3).csv" at
row 434682.

Directory Assistance Database Record

      9164465555 Young Carolyn M Fiduciary Services            1/6/2014 0:00 PB   I           BUS
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 68 of 104




                       Exhibit K
 1   --The check to confirm the number of records in the LN output and
                                             Case 5:18-cv-05623-BLF    then the101-9
                                                                     Document    number  which
                                                                                      Filed    returned
                                                                                            05/05/20    "MLR"
                                                                                                     Page      is104
                                                                                                           69 of  repeated on each
 2   --of the LN Output files to confirm they all return the same information
 3
 4   --198484
 5   select count(*) Ct
 6   from    [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220]
 7
 8   --198478
 9   select count(*) Ct
10   from    [Intero].[Req 4 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp._JSImport20200220]
11   where   [BusResGov] = 'MLR'
12
13   --198484
14   select count(*) Ct
15   from    [Intero].[Req 4 - VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp._JSImport20200220]
16
17   --198478
18   select count(*) Ct
19   from    [Intero].[Req 4 - VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp._JSImport20200220]
20   where   [BusResGov] = 'MLR'
21
22   --198484
23   select count(*) Ct
24   from    [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220]
25
26   --198478
27   select count(*) Ct
28   from    [Intero].[Req 8 - VERKHOVS000013 LN_Output_NDNCR_Output_-_Corp. (1)_JSImport20200220]
29   where   [BusResGov] = 'MLR'
30
31   --198484
32   select count(*) Ct
33   from    [Intero].[Req 8 - VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp. (1)_JSImport20200220]
34
35   --198478
36   select count(*) Ct
37   from    [Intero].[Req 8 - VERKHOVS000014 LN_Output_NDNCR_Output_-_NonCorp. (1)_JSImport20200220]
38   where   [BusResGov] = 'MLR'
39
40
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 70 of 104




                       Exhibit L
 1   --31                                    Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 71 of 104
 2   select   V17.[Customer_Phone_Number]
 3   from     [Intero].[Req 10 - VERKHOVS000017 NDNCR Numbers (2)_JSImport20200220] V17 --Ms. Verkhovskaya's NDNCR list
 4            join
 5            (
 6                 select [contact Phone], max(TRY_CONVERT(datetime,[Date])) Last_Call
 7                 from     [Intero].[Req 10 - VERKHOVS000017 NDNCR Numbers (2)_JSImport20200220_Dials_To_Consider]
 8                 group    by [contact Phone]
 9            ) VERK --Call records with phones on Ms. Verkhovskaya's NDNCR list limited to phone numbers that appear to match Ms. Verkhovskaya's criteria
10                 on V17.[Customer_Phone_Number] = VERK.[Contact Phone]
11            join
12            (
13                 select dateadd(d,31,DNC_Date) DNC_Grace_Date, DS.*
14                 from
15                 (
16                      select try_convert(datetime,substring(CCC.Reason,charindex('National (USA)',CCC.Reason)+datalength('National (USA)')+1,10)) DNC_Date,
17                              CCC.*
18                      from    [Intero].[Req 3 - VERKHOVS000006 detailed_JSImport20200220] CCC
19                      where   CCC.Reason is not NULL
20                              and CCC.Reason like '%National (USA)%'
21                 ) DS
22            ) NDNCR ---CCC Data
23                 on V17.[Customer_Phone_Number] = NDNCR.[Phone#]
24   where    VERK.Last_Call <= NDNCR.DNC_Grace_Date --last call record is prior to grace period
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 72 of 104




                      Exhibit M
        Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 73 of 104


Customer_Phone_Number
               2158176545
               4082345995
               4083620123
               4083779800
               4084238000
               4084260116
               4085041372
               4085063636
               4086498212
               4086659142
               4088326666
               4089662185
               4156885558
               4694759145
               5103649616
               5104688757
               5104720169
               5105020066
               5105388932
               5106723912
               5418991358
               7037323162
               8054392603
               8319153668
               9252141385
               9252160737
               9254618736
               9254870199
               9255775134
               9259643688
               9259999500
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 74 of 104




                       Exhibit N
 1   --Records with Drop Message which match Case
                                              Ms. Verkhovskaya's  otherDocument
                                                   5:18-cv-05623-BLF    criteria 101-9 Filed 05/05/20 Page 75 of 104
 2   --(446 row(s) affected)
 3   select DIAL.[Date], DIAL.[Agent Name], DIAL.[Contact Name], DIAL.[Contact Phone], DIAL.Duration, DIAL.[Call Result], DIAL.[Caller ID]
 4   into    [Intero].[Exhibit - Drop Messages - Req 10 - VERKHOVS000020 MOJO-Intero 0000678 - 0000858]
 5   from    [Intero].[Req 10 - VERKHOVS000020 Message Telephone Numbers (1)_JSImport20200220] MSG
 6           join
 7                (
 8                select DS.*
 9                from    [ClientData].[Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Corp_Etc_Records] DS
10                where   [Call Result] = 'Drop Message'
11                ) DIAL
12                on MSG.Customer_Phone_Number = DIAL.[Contact Phone]
13
14   --216
15   select   count(Distinct [Contact Phone]) Ct_Phone
16   from     [Intero].[Exhibit - Drop Messages - Req 10 - VERKHOVS000020 MOJO-Intero 0000678 - 0000858]
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 76 of 104




                       Exhibit O
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 77 of 104


Date                  Agent Name            Contact Name                 Contact Phone   Duration   Call Result    Caller ID
01-23-2018 17:21:16   Jason Traina          Wazma Azizi                  2092424970      25         Drop Message   4087214880
08-01-2017 17:09:54   Sophie                Jose Monteiro                2098146124      48         Drop Message   4083380842
11-25-2015 18:35:19   amir shahkarami       Jose Monteiro                2098307448      49         Drop Message   4083763777
01-04-2016 00:37:10   amir shahkarami       Jose Monteiro                2098307448      45         Drop Message   4083763777
01-26-2016 17:52:00   amir shahkarami       Jose Monteiro                2098307448      55         Drop Message   4083763777
11-20-2015 22:57:37   amir shahkarami       Jose Monteiro                2098307448      48         Drop Message   4083763777
11-12-2015 23:30:46   amir shahkarami       Jose Monteiro                2098307448      49         Drop Message   4083763777
06-04-2018 19:27:34   EDDIE OBEROI          Trust Mudan                  2149069154      57         Drop Message   6509354823
07-01-2017 17:16:10   Samuel Spinella       JUSTIN RILEY                 2535655044      58         Drop Message   4084265488
06-28-2017 17:04:18   Samuel Spinella       NAGAPADMINI PAVULURI         2623475730      34         Drop Message   4084265488
06-28-2017 17:28:52   Samuel Spinella       Steven Pengelly              3102519911      33         Drop Message   4084265488
07-01-2017 16:39:36   Samuel Spinella       Steven Pengelly              3102519911      39         Drop Message   4084265488
05-01-2018 16:44:05   EDDIE OBEROI          Vitor Pereira                3108018295      33         Drop Message   4087079997
12-19-2019 19:27:05   William H. Harrigan   Equity Residential           3124741300      74         Drop Message   4087104538
12-03-2019 20:45:22   Sophie                June L Gentry                3145182225      34         Drop Message   4083380842
12-02-2019 23:11:12   Sophie                June L Gentry                3145182225      37         Drop Message   4083380842
06-04-2018 19:32:03   EDDIE OBEROI          No Name                      3232992153      60         Drop Message   6509354823
11-30-2017 23:26:28   Jess Delhonte         Eduardo Sy                   4082036435      82         Drop Message   4083575773
01-05-2016 19:03:16   amir shahkarami       George Mohler                4082169571      18         Drop Message   4083763777
01-02-2016 20:53:18   amir shahkarami       George Mohler                4082169571      17         Drop Message   4083763777
02-13-2016 18:55:35   amir shahkarami       George Mohler                4082169571      17         Drop Message   4083763777
02-13-2016 19:06:48   amir shahkarami       George Mohler                4082169571      18         Drop Message   4083763777
11-13-2015 22:34:55   amir shahkarami       Mundo Del                    4082179190      54         Drop Message   4083763777
11-20-2015 23:15:11   amir shahkarami       Mundo Del                    4082179190      65         Drop Message   4083763777
06-01-2017 16:50:38   Dominic Nicoli        Evelyn                       4082210023      64         Drop Message   4088923122
07-23-2017 15:15:20   Samuel Spinella       Evelyn Sineneng-Smith        4082210023      33         Drop Message   4084265488
08-01-2017 16:42:54   Sophie                Evelyn Sineneng-Smith        4082210023      41         Drop Message   4083380842
07-07-2017 18:09:02   Samuel Spinella       Evelyn Sineneng-Smith        4082210023      40         Drop Message   4084265488
12-19-2019 23:58:30   Sophie                Mark Davis                   4082216520      36         Drop Message   4083380842
12-23-2019 23:57:11   Sophie                Mark Davis                   4082216520      41         Drop Message   4083380842
12-11-2019 22:29:27   Sophie                Mark Davis                   4082216520      30         Drop Message   4083380842
12-18-2019 01:28:16   Sophie                Mark Davis                   4082216520      35         Drop Message   4083380842
12-15-2019 00:42:45   Sophie                Mark Davis                   4082216520      32         Drop Message   4083380842
12-26-2019 23:48:04   Sophie                Mark Davis                   4082216520      41         Drop Message   4083380842
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 78 of 104


12-13-2019 01:15:32   Sophie            Thomas Cornell Christina Cornell   4082232873   28         Drop Message   4083380842
10-07-2019 17:02:38   Michael Todd      Rosario Barone                     4082246805   43         Drop Message   4083078126
01-22-2016 19:21:47   amir shahkarami   SOPHALY HIEP                       4082257588   27         Drop Message   4083763777
02-11-2016 01:47:13   amir shahkarami   SOPHALY HIEP                       4082257588   27         Drop Message   4083763777
10-04-2019 16:38:14   Michael Todd      Andrew Yerry                       4082274799   38         Drop Message   4083078126
12-14-2019 01:07:46   Sophie            Neil Fernandez                     4082425610   39         Drop Message   4083380842
02-01-2016 18:59:30   amir shahkarami   Daphne Liu                         4082455028   22         Drop Message   4083763777
12-11-2019 22:31:14   Sophie            Mark Davis                         4082496312   34         Drop Message   4083380842
01-19-2016 00:45:59   amir shahkarami   WILLIAM RENFROE                    4082510775   33         Drop Message   4083763777
06-29-2017 17:54:15   Samuel Spinella   BENJAMIN REYES                     4082544510   36         Drop Message   4084265488
01-09-2018 18:42:22   Jason Traina      Benjamin Reyes                     4082544510   43         Drop Message   4087214880
06-26-2017 15:24:44   Samuel Spinella   BENJAMIN REYES                     4082544510   35         Drop Message   4084265488
08-15-2018 18:43:25   Jennifer Yi       Yueh S Chi                         4082558977   15         Drop Message   4085977572
12-18-2015 22:53:05   amir shahkarami   Geo. J & Charlotte Rodrigues       4082581812   29         Drop Message   4083763777
02-03-2016 19:02:39   amir shahkarami   GEORGE RODRIGUES                   4082581812   28         Drop Message   4083763777
02-06-2016 02:12:37   amir shahkarami   HAN NGUYEN                         4082591270   47         Drop Message   4083763777
08-03-2016 19:47:46   Samuel Spinella   ANH NGUYEN                         4082591270   67         Drop Message   4084265488
02-22-2018 21:37:04   Jordan Mott       Maria Espinoza                     4082600548   46         Drop Message   4083732000
01-14-2016 23:40:59   amir shahkarami   ROBERT ESPINOZA                    4082600548   48         Drop Message   4083763777
06-08-2018 20:05:42   Jennifer Yi       Maria Espinoza                     4082600548   22         Drop Message   4085977572
01-21-2016 00:11:21   amir shahkarami   DAVID ABRAHAM                      4082626315   41         Drop Message   4083763777
12-22-2015 00:38:50   amir shahkarami   Ms Parinaz Karkaria                4082640516   26         Drop Message   4083763777
12-22-2015 00:34:54   amir shahkarami   Montemayor Oscar                   4082641706   46         Drop Message   4083763777
12-22-2015 00:45:25   amir shahkarami   Tina Chan                          4082643920   41         Drop Message   4083763777
01-09-2020 23:02:48   Sophie            Esfandiar Gharib                   4082652633   45         Drop Message   4083380842
12-22-2015 00:27:05   amir shahkarami   Roger Blechman                     4082656165   40         Drop Message   4083763777
12-02-2015 23:41:33   amir shahkarami   Mr Michael Kantorovich             4082657217   22         Drop Message   4083763777
04-19-2019 15:25:33   STEVE NAIR        Abebe Gelagay                      4082660264   46         Drop Message   4082102063
02-04-2016 23:13:04   amir shahkarami   ABEBE GELAGAY                      4082660264   45         Drop Message   4083763777
01-03-2016 00:41:37   amir shahkarami   Abebe Gelagay                      4082660264   38         Drop Message   4083763777
02-15-2017 17:23:58   Dominic Nicoli    Abebe                              4082660264   33         Drop Message   4088923122
05-30-2018 21:42:18   EDDIE OBEROI      Abebe Gelagay                      4082660264   44         Drop Message   4087079997
01-20-2016 21:30:47   amir shahkarami   Abebe Gelagay                      4082660264   42         Drop Message   4083763777
02-04-2016 23:18:36   amir shahkarami   MARGARET VEGA                      4082666289   39         Drop Message   4083763777
12-03-2015 22:29:22   amir shahkarami   Maria Vega                         4082666289   46         Drop Message   4083763777
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 79 of 104


01-20-2016 21:37:24   amir shahkarami       Maria Vega                     4082666289   40          Drop Message   4083763777
01-03-2016 00:55:27   amir shahkarami       Maria Vega                     4082666289   43          Drop Message   4083763777
01-03-2016 19:22:45   amir shahkarami       Maria Vega                     4082666289   39          Drop Message   4083763777
06-15-2018 23:30:38   Jide                  Bob Reed                       4082666659   33          Drop Message   6502040538
12-22-2015 00:43:29   amir shahkarami       James Sparaco                  4082668309   46          Drop Message   4083763777
12-02-2015 23:46:47   amir shahkarami       Ms Augustina Matsui            4082668919   44          Drop Message   4083763777
12-22-2015 00:26:26   amir shahkarami       Yamaji Craig                   4082671856   42          Drop Message   4083763777
01-03-2017 18:43:47   Dominic Nicoli        Sam                            4082678360   57          Drop Message   4088923122
03-08-2017 18:00:18   Dominic Nicoli        Sam                            4082678360   47          Drop Message   4088923122
01-15-2018 17:58:19   Jason Traina          Sam Adam                       4082678360   47          Drop Message   4087214880
01-04-2017 00:48:05   Samuel Spinella       JULIET ADAM                    4082678360   57          Drop Message   4084265488
05-24-2018 22:13:12   EDDIE OBEROI          Christina Ott                  4082682668   71          Drop Message   4087079997
04-18-2019 01:56:39   STEVE NAIR            Christina Ott                  4082682668   44          Drop Message   4082102063
08-05-2016 20:42:23   Samuel Spinella       DANIELL OTT                    4082682668   39          Drop Message   4084265488
01-18-2018 18:34:48   Jason Traina          Ben Leone                      4082687317   47          Drop Message   4087214880
12-14-2016 18:24:47   Dominic Nicoli        Ben                            4082687317   77          Drop Message   4088923122
12-02-2015 23:32:31   amir shahkarami       Prashant Jain                  4082693054   40          Drop Message   4083763777
12-02-2015 23:28:52   amir shahkarami       Carl Evans                     4082694253   54          Drop Message   4083763777
01-11-2018 02:12:29   Jason Traina          Tan Dang                       4082702842   36          Drop Message   4087214880
01-04-2016 00:53:05   amir shahkarami       Javier Ramirez                 4082722701   17          Drop Message   4083763777
01-26-2016 18:08:15   amir shahkarami       Javier Ramirez                 4082722701   46          Drop Message   4083763777
06-26-2018 19:13:12   Jason Traina          A Norbeck                      4082728229   46          Drop Message   4084933713
02-15-2016 22:08:52   amir shahkarami       ROBERT LUNDQUIST               4082759082   47          Drop Message   4083763777
11-29-2019 22:20:41   Sophie                Anita L Roman Miguel E Roman   4082811810   37          Drop Message   4083380842
04-20-2017 21:12:29   William H. Harrigan   Obrien,Daniel Etal             4082821500   112         Drop Message   4088288249
02-15-2016 22:26:24   amir shahkarami       FRANCES MORENO                 4082839011   39          Drop Message   4083763777
02-15-2016 23:07:47   amir shahkarami       PETER HAUNSCHILD               4082910361   43          Drop Message   4083763777
02-15-2016 23:16:29   amir shahkarami       DOMINGO LOPEZ                  4082930617   52          Drop Message   4083763777
02-15-2016 23:19:15   amir shahkarami       LOREN THORNTON                 4082939205   40          Drop Message   4083763777
07-22-2016 18:37:10   Samuel Spinella       NUPUR KEJRIWAL                 4082951956   77          Drop Message   4084265488
02-16-2016 01:35:14   amir shahkarami       GIL BETTANCOURT                4082971066   45          Drop Message   4083763777
06-08-2017 21:28:31   William H. Harrigan   Schneebeli,Kenneth R Trust     4082981616   44          Drop Message   4088288249
02-16-2016 01:41:17   amir shahkarami       MANUEL BETTENCOURT             4082983869   56          Drop Message   4083763777
01-04-2016 00:40:58   amir shahkarami       Tony Tran                      4083071853   47          Drop Message   4083763777
09-27-2019 15:26:38   Michael Todd          Carole Bonsall                 4083168248   36          Drop Message   4083078126
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 80 of 104


03-22-2018 00:57:30   Jason Traina      Robert Mosley                       4083231906   15        Drop Message   4084828885
12-09-2016 16:54:17   Dominic Nicoli    Young                               4083561686   63        Drop Message   4088923122
12-10-2016 21:54:10   Samuel Spinella   TAE KIM                             4083561686   55        Drop Message   4084265488
01-26-2018 21:25:58   Jess Delhonte     Byong Nowatzki                      4083706592   79        Drop Message   4083575773
02-09-2018 01:41:41   Jason Traina      Richard A Nowatzki                  4083706592   30        Drop Message   4083066581
02-07-2018 20:42:40   Jess Delhonte     David Miyakawa                      4083709006   83        Drop Message   4083575773
10-25-2016 16:23:42   Samuel Spinella   STEVEN SILVA                        4083763769   47        Drop Message   4084265488
01-03-2016 19:32:02   amir shahkarami   Aubrey Brown                        4083777585   22        Drop Message   4083763777
01-20-2016 21:41:57   amir shahkarami   Aubrey Brown                        4083777585   43        Drop Message   4083763777
09-27-2019 15:54:24   Dominic Nicoli    Tony Vu                             4083865600   45        Drop Message   4088923122
11-29-2019 22:49:21   Sophie            Kevin Wong                          4083900118   32        Drop Message   4083380842
01-08-2020 23:55:48   Sophie            DANIELL OTT                         4083917038   30        Drop Message   4083380842
12-24-2019 00:04:35   Sophie            Stephanie Wronek John J Hornbrook   4083932067   51        Drop Message   4083380842
12-03-2019 21:00:45   Sophie            Stephanie Wronek John J Hornbrook   4083932067   43        Drop Message   4083380842
12-20-2019 00:06:18   Sophie            Stephanie Wronek John J Hornbrook   4083932067   42        Drop Message   4083380842
12-28-2019 00:26:58   Sophie            Stephanie Wronek John J Hornbrook   4083932067   52        Drop Message   4083380842
01-07-2020 23:17:57   Sophie            Stephanie Wronek John J Hornbrook   4083932067   42        Drop Message   4083380842
12-13-2019 00:56:14   Sophie            Stephanie Wronek John J Hornbrook   4083932067   42        Drop Message   4083380842
12-27-2019 00:17:58   Sophie            Michael G Kaminski                  4083943100   45        Drop Message   4083380842
12-24-2019 00:28:39   Sophie            Michael G Kaminski                  4083943100   40        Drop Message   4083380842
12-20-2019 00:28:28   Sophie            Michael G Kaminski                  4083943100   31        Drop Message   4083380842
01-07-2020 23:37:14   Sophie            Michael G Kaminski                  4083943100   31        Drop Message   4083380842
04-24-2018 15:22:37   EDDIE OBEROI      Thien Bui                           4083956965   54        Drop Message   4087079997
05-17-2018 17:05:44   EDDIE OBEROI      Thien Bui                           4083956965   49        Drop Message   4087079997
02-13-2016 18:48:06   amir shahkarami   Orville Jugarap                     4084062805   46        Drop Message   4083763777
11-30-2016 19:03:51   Dominic Nicoli    Maria                               4084069655   56        Drop Message   4088923122
05-22-2018 22:35:36   EDDIE OBEROI      Maria Castro                        4084069655   27        Drop Message   4087079997
11-04-2016 15:52:27   Samuel Spinella   MARIA CASTRO                        4084069655   52        Drop Message   4084265488
12-23-2019 23:39:37   Sophie            Eileen Chang                        4084254908   41        Drop Message   4083380842
12-26-2019 23:31:28   Sophie            Eileen Chang                        4084254908   42        Drop Message   4083380842
01-04-2020 03:24:15   Sophie            Eileen Chang                        4084254908   28        Drop Message   4083380842
09-29-2016 16:37:03   Samuel Spinella   ANAMUL HAQUE                        4084319540   48        Drop Message   4084265488
12-02-2015 23:34:05   amir shahkarami   Jose Capili                         4084480315   40        Drop Message   4083763777
12-01-2015 02:05:24   amir shahkarami   Martha Kyriazis                     4084483243   31        Drop Message   4083763777
01-26-2016 18:09:16   amir shahkarami   Martha Kyriazis                     4084483243   45        Drop Message   4083763777
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 81 of 104


01-10-2020 00:45:04   Sophie            CHANDRA SHAH                    4084604009    40           Drop Message   4083380842
11-04-2015 21:00:37   amir shahkarami   Rusksana Cochinwala             4084643420    69           Drop Message   4083763777
01-05-2016 17:52:31   amir shahkarami   Helena Vu                       4084646262    43           Drop Message   4083763777
02-13-2016 19:05:45   amir shahkarami   Helena Vu                       4084646262    32           Drop Message   4083763777
12-14-2016 17:28:01   Dominic Nicoli    Helena                          4084646262    59           Drop Message   4088923122
01-24-2018 18:57:05   Jason Traina      Helena Vu                       4084646262    46           Drop Message   4087214880
09-24-2016 23:09:48   Samuel Spinella   ALLAN BE                        4084646262    62           Drop Message   4084265488
12-28-2019 00:32:05   Sophie            Debbie H Sakamoto               4084648446    25           Drop Message   4083380842
12-24-2019 00:10:49   Sophie            Debbie H Sakamoto               4084648446    23           Drop Message   4083380842
12-18-2019 02:14:16   Sophie            Debbie H Sakamoto               4084648446    24           Drop Message   4083380842
01-07-2020 23:23:13   Sophie            Debbie H Sakamoto               4084648446    26           Drop Message   4083380842
12-13-2019 01:08:59   Sophie            Debbie H Sakamoto               4084648446    24           Drop Message   4083380842
12-27-2019 00:00:19   Sophie            Debbie H Sakamoto               4084648446    23           Drop Message   4083380842
12-20-2019 00:12:34   Sophie            Debbie H Sakamoto               4084648446    23           Drop Message   4083380842
10-27-2016 15:38:02   Samuel Spinella   KIM CARDIA                      4084692761    48           Drop Message   4084265488
06-23-2017 17:34:53   Sophie            KIM CARDIA                      4084692761    46           Drop Message   4083380842
08-05-2016 20:45:06   Samuel Spinella   ANNE ZINGALE                    4084772905    61           Drop Message   4084265488
12-23-2019 23:01:11   Sophie            James S Park Helen B Lee        4084991957    23           Drop Message   4083380842
12-28-2019 01:34:50   Sophie            James S Park Helen B Lee        4084991957    24           Drop Message   4083380842
12-12-2019 23:33:13   Sophie            James S Park Helen B Lee        4084991957    24           Drop Message   4083380842
01-07-2020 23:10:55   Sophie            James S Park Helen B Lee        4084991957    29           Drop Message   4083380842
12-26-2019 22:58:29   Sophie            James S Park Helen B Lee        4084991957    24           Drop Message   4083380842
12-19-2019 22:55:04   Sophie            James S Park Helen B Lee        4084991957    26           Drop Message   4083380842
12-18-2019 01:19:22   Sophie            James S Park Helen B Lee        4084991957    22           Drop Message   4083380842
12-17-2019 00:03:53   Sophie            James S Park Helen B Lee        4084991957    24           Drop Message   4083380842
12-02-2019 23:08:52   Sophie            James S Park Helen B Lee        4084991957    24           Drop Message   4083380842
12-03-2019 20:42:58   Sophie            James S Park Helen B Lee        4084991957    23           Drop Message   4083380842
01-04-2020 02:40:03   Sophie            Kevin Wong                      4085073481    36           Drop Message   4083380842
12-23-2019 22:49:39   Sophie            Kevin Wong                      4085073481    42           Drop Message   4083380842
12-28-2019 01:23:25   Sophie            Kevin Wong                      4085073481    41           Drop Message   4083380842
11-29-2019 23:44:13   Sophie            Kevin Wong                      4085073481    32           Drop Message   4083380842
11-29-2019 22:50:56   Sophie            Kevin Wong                      4085073481    31           Drop Message   4083380842
12-04-2019 22:58:40   Sophie            Kevin Wong                      4085073481    32           Drop Message   4083380842
12-12-2019 23:29:20   Sophie            Kevin Wong                      4085073481    37           Drop Message   4083380842
11-27-2019 17:59:20   Sophie            Kevin Wong                      4085073481    42           Drop Message   4083380842
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 82 of 104


01-07-2020 23:01:54   Sophie            Kevin Wong                      4085073481    32           Drop Message   4083380842
12-26-2019 22:46:12   Sophie            Kevin Wong                      4085073481    42           Drop Message   4083380842
12-19-2019 22:43:04   Sophie            Kevin Wong                      4085073481    37           Drop Message   4083380842
12-21-2019 00:30:34   Sophie            Kevin Wong                      4085073481    32           Drop Message   4083380842
11-02-2016 02:33:48   Samuel Spinella   GILDA TAYO                      4085152959    49           Drop Message   4084265488
11-11-2016 01:34:13   Samuel Spinella   GILDA TAYO                      4085152959    44           Drop Message   4084265488
01-20-2016 21:30:07   amir shahkarami   Tan Nguyen                      4085281338    38           Drop Message   4083763777
02-13-2016 18:48:46   amir shahkarami   Tan Nguyen                      4085281338    41           Drop Message   4083763777
02-13-2016 19:02:18   amir shahkarami   Tan Nguyen                      4085281338    41           Drop Message   4083763777
01-26-2016 17:58:39   amir shahkarami   Antonio Becerra                 4085286357    31           Drop Message   4083763777
05-31-2018 17:53:42   Shawn Jones       Le Nhien Hong                   4085287600    71           Drop Message   6502189538
05-16-2018 16:23:12   Shawn Jones       Le Nhien Hong                   4085287600    24           Drop Message   6502189538
01-09-2020 23:52:21   Sophie            NHIEN HONG                      4085287600    29           Drop Message   4083380842
01-22-2016 23:35:10   amir shahkarami   PHAM NGUYEN                     4085786024    49           Drop Message   4083763777
01-02-2016 21:09:14   amir shahkarami   Gagandeep Aggarwal              4085806531    38           Drop Message   4083763777
12-04-2019 01:22:18   Sophie            Chirag Bhalgami                 4085949260    39           Drop Message   4083380842
12-18-2019 02:16:00   Sophie            Chirag Bhalgami                 4085949260    36           Drop Message   4083380842
12-13-2019 01:09:46   Sophie            Chirag Bhalgami                 4085949260    47           Drop Message   4083380842
01-24-2016 23:16:31   amir shahkarami   J Moreno                        4086052246    33           Drop Message   4083763777
01-03-2016 23:35:19   amir shahkarami   J Moreno                        4086052246    35           Drop Message   4083763777
04-30-2019 20:01:53   STEVE NAIR        J Moreno                        4086052246    54           Drop Message   4082102063
08-01-2016 15:10:23   Samuel Spinella   MARY KHACHI                     4086134898    44           Drop Message   4084265488
12-26-2019 23:04:25   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    42           Drop Message   4083380842
01-07-2020 22:14:49   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    44           Drop Message   4083380842
12-28-2019 02:02:26   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    45           Drop Message   4083380842
12-21-2019 00:43:46   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    33           Drop Message   4083380842
12-23-2019 23:09:28   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    43           Drop Message   4083380842
12-21-2019 01:29:16   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    44           Drop Message   4083380842
01-04-2020 03:03:12   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    33           Drop Message   4083380842
12-19-2019 23:04:37   Sophie            Sarvesh Mathur Malvika Mathur   4086159613    34           Drop Message   4083380842
01-25-2016 22:07:32   amir shahkarami   ANDREW RAMOS                    4086201265    36           Drop Message   4083763777
01-05-2016 01:19:27   amir shahkarami   Laurence Wagner                 4086219819    45           Drop Message   4083763777
03-22-2018 17:01:29   Jason Traina      Damon L James                   4086226189    46           Drop Message   4084598881
06-15-2018 23:30:39   Jide              Damon L James                   4086226189    43           Drop Message   6502040538
02-05-2016 00:09:54   amir shahkarami   DAMON JAMES                     4086226189    16           Drop Message   4083763777
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 83 of 104


04-18-2019 18:32:28   STEVE NAIR        Syed Hassan                     4086228282    45           Drop Message   4082102063
04-29-2019 16:13:44   STEVE NAIR        Syed Hassan                     4086228282    49           Drop Message   4082102063
05-30-2018 20:54:15   EDDIE OBEROI      Syed Hassan                     4086228282    33           Drop Message   4087079997
04-19-2019 22:01:38   STEVE NAIR        J Moreno                        4086269997    22           Drop Message   4082102063
04-30-2019 19:56:54   STEVE NAIR        J Moreno                        4086269997    21           Drop Message   4082102063
01-03-2016 23:37:39   amir shahkarami   J Moreno                        4086269997    41           Drop Message   4083763777
02-15-2017 18:05:00   Dominic Nicoli    Hector                          4086269997    22           Drop Message   4088923122
04-23-2019 17:00:37   STEVE NAIR        Alok Wadhwa                     4086551822    48           Drop Message   4082102063
12-06-2016 16:10:21   Samuel Spinella   RONALD TATE                     4086560055    65           Drop Message   4084265488
12-19-2019 23:41:13   Sophie            Adora Castaneda                 4086561264    31           Drop Message   4083380842
12-21-2019 01:56:26   Sophie            Adora Castaneda                 4086561264    31           Drop Message   4083380842
12-21-2019 01:10:06   Sophie            Adora Castaneda                 4086561264    34           Drop Message   4083380842
12-09-2019 23:11:13   Sophie            Adora Castaneda                 4086561264    30           Drop Message   4083380842
12-17-2019 00:23:19   Sophie            Adora Castaneda                 4086561264    37           Drop Message   4083380842
12-18-2019 23:01:44   Sophie            Adora Castaneda                 4086561264    32           Drop Message   4083380842
12-23-2019 23:40:16   Sophie            Adora Castaneda                 4086561264    44           Drop Message   4083380842
01-04-2020 03:25:09   Sophie            Adora Castaneda                 4086561264    31           Drop Message   4083380842
12-26-2019 23:32:14   Sophie            Adora Castaneda                 4086561264    41           Drop Message   4083380842
12-18-2019 00:53:12   Sophie            Adora Castaneda                 4086561264    31           Drop Message   4083380842
10-09-2019 17:59:07   Michael Todd      Erik Eeg                        4086565789    51           Drop Message   4083078126
12-14-2019 01:16:10   Sophie            John Chang                      4086665507    40           Drop Message   4083380842
12-02-2015 23:50:13   amir shahkarami   Rodrigo D Angel                 4086774118    48           Drop Message   4083763777
12-02-2015 23:53:04   amir shahkarami   Abraham Rademacher              4086798943    24           Drop Message   4083763777
05-08-2017 16:22:00   Dominic Nicoli    Chunling                        4087128878    39           Drop Message   4088923122
11-29-2019 22:51:51   Sophie            Kevin Wong                      4087181031    39           Drop Message   4083380842
12-22-2015 00:34:12   amir shahkarami   Valeria Barbour                 4087231727    36           Drop Message   4083763777
12-02-2015 23:34:51   amir shahkarami   Caroline Siy-Lim                4087238703    42           Drop Message   4083763777
11-20-2015 23:13:31   amir shahkarami   Cheickna Camara                 4087268197    45           Drop Message   4083763777
11-19-2015 01:00:36   amir shahkarami   Cheickna Camara                 4087268197    46           Drop Message   4083763777
11-25-2015 18:42:57   amir shahkarami   Cheickna Camara                 4087268197    49           Drop Message   4083763777
01-13-2018 17:39:20   Jason Traina      Maria Moreno                    4087276704    29           Drop Message   4087214880
01-20-2018 19:29:06   Jason Traina      Maria Moreno                    4087276704    17           Drop Message   4087214880
02-04-2016 02:27:56   amir shahkarami   DAN CULMER                      4087298859    29           Drop Message   4083763777
01-23-2017 21:03:01   Dominic Nicoli    Anthony Law                     4087335380    71           Drop Message   4088923122
02-12-2016 23:21:18   amir shahkarami   Roy & Janet Clifton             4087371818    40           Drop Message   4083763777
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 84 of 104


02-12-2016 00:48:02   amir shahkarami   Roy & Janet Clifton                 4087371818   43        Drop Message   4083763777
02-13-2016 00:13:42   amir shahkarami   Roy & Janet Clifton                 4087371818   41        Drop Message   4083763777
04-23-2019 16:57:49   STEVE NAIR        Aaron Katz                          4087411008   60        Drop Message   4082102063
12-22-2015 00:44:06   amir shahkarami   Huyen Diep                          4087428991   39        Drop Message   4083763777
01-17-2018 20:35:09   Jess Delhonte     Samir Damouny                       4087610703   83        Drop Message   4083575773
01-25-2018 17:30:40   Jason Traina      Annie Nim                           4087681858   83        Drop Message   4087214880
12-13-2019 23:43:33   Sophie            Douglas V Follett Karen L Boon      4087826910   30        Drop Message   4083380842
01-26-2016 17:59:42   amir shahkarami   Candy Wong                          4087916046   114       Drop Message   4083763777
02-13-2016 18:55:55   amir shahkarami   Archie Perez                        4088026701   43        Drop Message   4083763777
02-13-2016 19:07:00   amir shahkarami   Archie Perez                        4088026701   44        Drop Message   4083763777
01-02-2016 20:53:00   amir shahkarami   Archie Perez                        4088026701   45        Drop Message   4083763777
11-30-2019 00:01:17   Sophie            Victor J Lobue Jr Rebecca M Lobue   4088213300   30        Drop Message   4083380842
12-07-2019 00:51:02   Sophie            Victor J Lobue Jr Rebecca M Lobue   4088213300   31        Drop Message   4083380842
12-15-2019 02:19:56   Sophie            Victor J Lobue Jr Rebecca M Lobue   4088213300   36        Drop Message   4083380842
12-04-2019 23:12:06   Sophie            Francisco Loera Baudelia Loera      4088231365   40        Drop Message   4083380842
12-03-2019 20:39:05   Sophie            Francisco Loera Baudelia Loera      4088231365   40        Drop Message   4083380842
05-04-2017 15:53:33   Dominic Nicoli    Kourosh                             4088235403   54        Drop Message   4088923122
05-01-2017 17:37:24   Dominic Nicoli    David Nguyen                        4088300587   46        Drop Message   4088923122
04-30-2019 20:29:29   STEVE NAIR        George Pardo                        4088328259   15        Drop Message   4082102063
04-20-2019 22:23:27   STEVE NAIR        George Pardo                        4088328259   22        Drop Message   4082102063
04-24-2019 16:31:45   STEVE NAIR        Gerald Zimmerer                     4088329309   80        Drop Message   4082102063
12-09-2016 16:55:41   Dominic Nicoli    Young                               4088351721   61        Drop Message   4088923122
01-24-2019 17:35:30   Chia Rodeski      Michael Bocian                      4088360030   37        Drop Message   4085089177
01-17-2018 19:39:48   Jess Delhonte     Xiaojian Yang                       4088361460   81        Drop Message   4083575773
12-22-2015 00:31:39   amir shahkarami   Sheila Taylor                       4088396255   27        Drop Message   4083763777
12-03-2019 20:36:12   Sophie            Amarjit Singh Paramjit Kaur         4088410797   31        Drop Message   4083380842
12-02-2019 23:00:49   Sophie            Amarjit Singh Paramjit Kaur         4088410797   33        Drop Message   4083380842
12-16-2019 23:59:31   Sophie            Amarjit Singh Paramjit Kaur         4088410797   38        Drop Message   4083380842
12-19-2019 22:51:49   Sophie            Amarjit Singh Paramjit Kaur         4088410797   34        Drop Message   4083380842
12-15-2019 00:29:25   Sophie            Amarjit Singh Paramjit Kaur         4088410797   32        Drop Message   4083380842
12-18-2019 01:16:28   Sophie            Amarjit Singh Paramjit Kaur         4088410797   32        Drop Message   4083380842
12-28-2019 01:31:49   Sophie            Amarjit Singh Paramjit Kaur         4088410797   42        Drop Message   4083380842
11-27-2019 18:07:44   Sophie            Amarjit Singh Paramjit Kaur         4088410797   47        Drop Message   4083380842
12-21-2019 00:05:22   Sophie            Amarjit Singh Paramjit Kaur         4088410797   31        Drop Message   4083380842
01-04-2020 02:51:34   Sophie            Amarjit Singh Paramjit Kaur         4088410797   36        Drop Message   4083380842
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 85 of 104


12-04-2019 23:09:07   Sophie            Amarjit Singh Paramjit Kaur          4088410797   34       Drop Message   4083380842
12-26-2019 22:55:21   Sophie            Amarjit Singh Paramjit Kaur          4088410797   41       Drop Message   4083380842
12-23-2019 22:58:22   Sophie            Amarjit Singh Paramjit Kaur          4088410797   41       Drop Message   4083380842
01-07-2020 23:09:02   Sophie            Amarjit Singh Paramjit Kaur          4088410797   32       Drop Message   4083380842
05-01-2019 19:34:15   STEVE NAIR        Judy Yu                              4088571630   78       Drop Message   4082102063
12-19-2019 23:42:19   Sophie            Judy Yu                              4088571635   21       Drop Message   4083380842
12-28-2019 02:28:41   Sophie            Judy Yu                              4088571635   32       Drop Message   4083380842
12-26-2019 23:33:57   Sophie            Judy Yu                              4088571635   33       Drop Message   4083380842
01-04-2020 03:26:40   Sophie            Judy Yu                              4088571635   31       Drop Message   4083380842
01-07-2020 22:39:31   Sophie            Judy Yu                              4088571635   32       Drop Message   4083380842
12-13-2019 23:04:41   Sophie            Judy Yu                              4088571635   31       Drop Message   4083380842
12-21-2019 01:57:53   Sophie            Judy Yu                              4088571635   25       Drop Message   4083380842
12-21-2019 01:11:35   Sophie            Judy Yu                              4088571635   26       Drop Message   4083380842
12-18-2019 00:54:45   Sophie            Judy Yu                              4088571635   30       Drop Message   4083380842
11-29-2019 22:20:57   Sophie            Judy Yu                              4088571635   31       Drop Message   4083380842
04-23-2019 19:45:52   STEVE NAIR        Yu Su                                4088651973   46       Drop Message   4082102063
01-04-2020 02:51:24   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   42       Drop Message   4083380842
01-07-2020 23:09:27   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   43       Drop Message   4083380842
12-15-2019 00:29:49   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   41       Drop Message   4083380842
12-17-2019 00:00:22   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   41       Drop Message   4083380842
11-29-2019 23:49:22   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   42       Drop Message   4083380842
12-28-2019 01:31:49   Sophie            Alexander Zinoviev Svetlana Negrub   4088864491   52       Drop Message   4083380842
04-19-2019 15:26:36   STEVE NAIR        Joceline Bechwati                    4088886788   49       Drop Message   4082102063
11-05-2015 17:05:38   amir shahkarami   Neva Gonzalez                        4088963112   72       Drop Message   4083763777
11-09-2015 00:47:24   amir shahkarami   Neva Gonzalez                        4088963112   56       Drop Message   4083763777
01-04-2016 00:52:49   amir shahkarami   Cheickna Camara                      4088967019   43       Drop Message   4083763777
01-04-2020 02:56:15   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
12-04-2019 23:17:18   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
12-19-2019 22:59:10   Sophie            Saul R Flores Jacqueline L Flores    4089102485   38       Drop Message   4083380842
12-18-2019 01:20:20   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
01-07-2020 23:12:40   Sophie            Saul R Flores Jacqueline L Flores    4089102485   40       Drop Message   4083380842
12-02-2019 23:11:01   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
12-23-2019 23:02:30   Sophie            Saul R Flores Jacqueline L Flores    4089102485   49       Drop Message   4083380842
12-03-2019 20:46:56   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
12-17-2019 00:05:00   Sophie            Saul R Flores Jacqueline L Flores    4089102485   39       Drop Message   4083380842
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 86 of 104


12-28-2019 01:36:24   Sophie                Saul R Flores Jacqueline L Flores    4089102485   48    Drop Message   4083380842
12-15-2019 00:36:21   Sophie                Saul R Flores Jacqueline L Flores    4089102485   38    Drop Message   4083380842
12-21-2019 00:06:50   Sophie                Saul R Flores Jacqueline L Flores    4089102485   38    Drop Message   4083380842
11-27-2019 18:12:26   Sophie                Saul R Flores Jacqueline L Flores    4089102485   41    Drop Message   4083380842
04-20-2019 20:45:41   STEVE NAIR            Bei Jia                              4089140056   56    Drop Message   4082102063
04-30-2019 20:22:57   STEVE NAIR            Bei Jia                              4089140056   65    Drop Message   4082102063
01-24-2016 23:20:11   amir shahkarami       Bei Jia                              4089140056   41    Drop Message   4083763777
01-03-2016 23:37:32   amir shahkarami       Bei Jia                              4089140056   41    Drop Message   4083763777
11-01-2015 19:50:03   amir shahkarami       Bei Jia                              4089140056   57    Drop Message   4083763777
11-12-2015 18:50:18   amir shahkarami       Bei Jia                              4089140056   57    Drop Message   4083763777
11-04-2015 21:01:35   amir shahkarami       Bei Jia                              4089140056   56    Drop Message   4083763777
11-09-2015 00:38:56   amir shahkarami       Bei Jia                              4089140056   56    Drop Message   4083763777
11-25-2015 18:28:25   amir shahkarami       Bei Jia                              4089140056   53    Drop Message   4083763777
05-15-2018 19:30:09   Shawn Jones           Cardoso,Humberto S & Maria L Tr      4089269519   46    Drop Message   6502189538
04-21-2019 20:52:24   STEVE NAIR            Albert Fenn                          4089304095   48    Drop Message   4082102063
12-22-2015 00:40:25   amir shahkarami       Ms Zorka Blair                       4089784890   29    Drop Message   4083763777
12-02-2015 23:49:19   amir shahkarami       Hoang-Hoanh La                       4089787020   57    Drop Message   4083763777
12-22-2015 00:25:39   amir shahkarami       Mr Abdul M Ahmed                     4089790765   42    Drop Message   4083763777
10-14-2019 18:31:45   Dominic Nicoli        Jason Hemphill                       4089812470   42    Drop Message   4088923122
10-10-2018 23:43:30   Jason Traina          Susan Jamison                        4089814863   46    Drop Message   4082182633
04-29-2019 20:47:59   STEVE NAIR            No Name                              4089854370   48    Drop Message   4082102063
06-04-2018 19:38:06   EDDIE OBEROI          No Name                              4089854370   47    Drop Message   6509354823
07-04-2018 19:19:17   Jennifer Yi           Virginia F Gonzalez                  4089857291   49    Drop Message   4085977572
05-29-2018 19:38:27   Shawn Jones           Gonzalez,Alfred E & Virginia F Tr    4089857291   57    Drop Message   6502189538
06-08-2018 20:35:32   Shawn Jones           Gonzalez,Alfred E & Virginia F Tr    4089857291   58    Drop Message   6502189538
05-23-2018 19:11:43   Shawn Jones           Gonzalez,Alfred E & Virginia F Tr    4089857291   57    Drop Message   6502189538
06-02-2018 16:39:25   Shawn Jones           Gonzalez,Alfred E & Virginia F Tr    4089857291   59    Drop Message   6502189538
04-17-2017 15:57:43   Dominic Nicoli        Michael                              4089939139   25    Drop Message   4088923122
12-17-2019 01:37:02   Sophie                Johny Y George                       4089976848   38    Drop Message   4083380842
11-01-2015 20:32:19   amir shahkarami       Dolores Palomo                       4152692101   57    Drop Message   4083763777
11-04-2015 21:03:33   amir shahkarami       Dolores Palomo                       4152692101   20    Drop Message   4083763777
11-05-2015 16:58:11   amir shahkarami       Dolores Palomo                       4152692101   57    Drop Message   4083763777
12-03-2016 18:23:07   Samuel Spinella       THANH TRANG                          4155703637   35    Drop Message   4084265488
04-11-2017 20:14:34   William H. Harrigan   Cadiz,Antonio & Ester Tr             4155840594   38    Drop Message   4088288249
12-21-2019 01:52:21   Sophie                Jeffrey C Talkington Sarah L Terry   4156377142   41    Drop Message   4083380842
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 87 of 104


12-23-2019 23:35:37   Sophie                Jeffrey C Talkington Sarah L Terry   4156377142   53    Drop Message   4083380842
01-07-2020 22:33:23   Sophie                Jeffrey C Talkington Sarah L Terry   4156377142   43    Drop Message   4083380842
05-01-2019 19:16:29   STEVE NAIR            Jeffrey Talkington                   4156377142   58    Drop Message   4082102063
05-01-2019 19:18:43   STEVE NAIR            Jeffrey Talkington                   4158261958   77    Drop Message   4082102063
08-24-2017 02:13:52   Intero Team           Zobair Musa                          5102223805   44    Drop Message   9256951500
01-12-2018 19:05:29   Jason Traina          Christopher Zapata                   5102471656   19    Drop Message   4087214880
06-26-2018 20:17:34   STEVE NAIR            Lynn Fountain                        5102613261   47    Drop Message   4082102063
05-01-2019 19:32:56   STEVE NAIR            Peter Yuan                           5102993669   71    Drop Message   4082102063
04-21-2019 20:54:15   STEVE NAIR            Richard Johnson                      5102999052   57    Drop Message   4082102063
11-04-2015 21:07:36   amir shahkarami       Richard Johnson                      5102999052   34    Drop Message   4083763777
11-20-2015 22:56:10   amir shahkarami       Richard Johnson                      5102999052   30    Drop Message   4083763777
11-12-2015 18:56:05   amir shahkarami       Richard Johnson                      5102999052   32    Drop Message   4083763777
11-05-2015 17:06:18   amir shahkarami       Richard Johnson                      5102999052   41    Drop Message   4083763777
01-03-2016 23:38:07   amir shahkarami       Richard Johnson                      5102999052   26    Drop Message   4083763777
01-24-2016 23:20:44   amir shahkarami       Richard Johnson                      5102999052   25    Drop Message   4083763777
11-01-2015 20:36:42   amir shahkarami       Richard Johnson                      5102999052   51    Drop Message   4083763777
06-04-2018 19:33:36   EDDIE OBEROI          Joseph Kingdon                       5103141543   53    Drop Message   6509354823
11-24-2016 00:38:54   Samuel Spinella       NICOLE CHAPPELLE                     5103266305   54    Drop Message   4084265488
01-08-2020 00:23:16   Sophie                NICOLE CHAPPELLE                     5103266305   31    Drop Message   4083380842
04-10-2018 17:34:16   Dominic Nicoli        Joe                                  5103324635   55    Drop Message   4088923122
04-24-2019 15:28:25   STEVE NAIR            Vitor Pereira                        5103333902   46    Drop Message   4082102063
01-20-2018 16:24:27   Jason Traina          Stephane Lunati                      5103964581   21    Drop Message   4087214880
01-22-2018 16:11:40   Jason Traina          Mir Ansary                           5104298827   56    Drop Message   4087214880
09-20-2016 01:12:24   Samuel Spinella       CECIL WROTEN                         5104411646   50    Drop Message   4084265488
01-12-2018 17:13:36   Jason Traina          Ronald Ramos                         5104871413   23    Drop Message   4087214880
10-11-2016 15:51:26   Samuel Spinella       KATHLEEN KITTERMAN                   5104873717   62    Drop Message   4084265488
01-27-2018 18:13:35   Jason Traina          Dana Torres                          5104903274   22    Drop Message   4087214880
01-27-2018 18:14:37   Jason Traina          Dana Torres                          5104903274   22    Drop Message   4087214880
04-24-2018 19:44:13   EDDIE OBEROI          Douglas Jones                        5105306448   35    Drop Message   4087079997
01-18-2018 19:01:18   Jason Traina          Shwetha Alampalli                    5105732200   55    Drop Message   4087214880
01-25-2018 17:32:04   Jason Traina          Annie Nim                            5106485471   34    Drop Message   4087214880
05-03-2017 22:45:27   William H. Harrigan   Chin,Abby & Kevin                    5106576081   47    Drop Message   4088288249
03-07-2017 17:10:26   Samuel Spinella       SRIKANTH VEJENDLA                    5108942893   24    Drop Message   4084265488
12-31-2019 02:54:29   Sophie                SRIKANTH VEJENDLA                    5108942893   42    Drop Message   4083380842
01-03-2020 01:57:54   Sophie                SRIKANTH VEJENDLA                    5108942893   33    Drop Message   4083380842
                             Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 88 of 104


12-03-2019 00:39:37   Sophie            Saleh M Alhuniti                        6502187343   43    Drop Message   4083380842
02-15-2017 18:55:18   Dominic Nicoli    Stella                                  6503211129   53    Drop Message   4088923122
02-12-2016 19:01:59   amir shahkarami   Javier Andrade                          6503699617   45    Drop Message   4083763777
12-03-2015 22:40:19   amir shahkarami   Javier Andrade                          6503699617   29    Drop Message   4083763777
01-19-2016 23:11:39   amir shahkarami   RAJESH MENON                            6503861753   49    Drop Message   4083763777
06-11-2018 16:58:06   EDDIE OBEROI      Greg Stroud                             6503876793   49    Drop Message   6509354823
01-26-2016 18:03:14   amir shahkarami   Lois Chan                               6504551259   27    Drop Message   4083763777
12-17-2019 00:20:22   Sophie            Jennifer Shemirani Klaudeen Shemirani   6504684478   39    Drop Message   4083380842
04-24-2017 16:56:32   Dominic Nicoli    Steven                                  6505214546   48    Drop Message   4088923122
01-11-2018 16:20:21   Jason Traina      No Name                                 6505245670   29    Drop Message   4087214880
07-29-2016 16:42:51   Samuel Spinella   E ANG                                   6506317313   44    Drop Message   4084265488
04-30-2019 20:20:18   STEVE NAIR        David Proctor                           6507143567   74    Drop Message   4082102063
04-20-2019 20:44:03   STEVE NAIR        David Proctor                           6507143567   47    Drop Message   4082102063
04-24-2019 16:54:41   STEVE NAIR        Wesley Alles                            6507987287   60    Drop Message   4082102063
07-14-2017 15:28:23   Samuel Spinella   Lynn Chou                               6508158157   44    Drop Message   4084265488
07-17-2017 16:19:20   Samuel Spinella   Lynn Chou                               6508158157   40    Drop Message   4084265488
07-01-2017 15:44:29   Samuel Spinella   Lynn Chou                               6508158157   35    Drop Message   4084265488
08-01-2017 16:32:59   Sophie            Lynn Chou                               6508158157   54    Drop Message   4083380842
12-20-2019 00:19:21   Sophie            Shahjada G Ahmed                        6508563263   66    Drop Message   4083380842
12-27-2019 00:07:44   Sophie            Shahjada G Ahmed                        6508563263   81    Drop Message   4083380842
12-15-2019 01:21:11   Sophie            Shahjada G Ahmed                        6508563263   66    Drop Message   4083380842
12-19-2019 00:44:01   Sophie            Ronny Bar Gadda                         6509491003   33    Drop Message   4083380842
01-06-2017 23:39:11   Samuel Spinella   CHANDLER FLICKINGER                     7605866964   35    Drop Message   4084265488
11-25-2015 18:43:34   amir shahkarami   Mundo Del                               8185192109   34    Drop Message   4083763777
11-13-2015 22:32:58   amir shahkarami   Mundo Del                               8185192109   52    Drop Message   4083763777
10-30-2015 15:25:36   amir shahkarami   Mundo Del                               8185192109   51    Drop Message   4083763777
11-29-2019 23:39:05   Sophie            Julie A Dal Porto                       8186016697   39    Drop Message   4083380842
12-16-2019 23:48:35   Sophie            Julie A Dal Porto                       8186016697   43    Drop Message   4083380842
12-21-2019 00:22:56   Sophie            Julie A Dal Porto                       8186016697   39    Drop Message   4083380842
12-18-2019 00:16:30   Sophie            Julie A Dal Porto                       8186016697   39    Drop Message   4083380842
12-28-2019 01:19:51   Sophie            Julie A Dal Porto                       8186016697   49    Drop Message   4083380842
12-23-2019 22:45:18   Sophie            Julie A Dal Porto                       8186016697   50    Drop Message   4083380842
12-19-2019 22:39:32   Sophie            Julie A Dal Porto                       8186016697   41    Drop Message   4083380842
01-09-2020 23:37:44   Sophie            Julie A Dal Porto                       8186016697   40    Drop Message   4083380842
01-04-2020 02:36:29   Sophie            Julie A Dal Porto                       8186016697   39    Drop Message   4083380842
                              Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 89 of 104


12-04-2019 22:49:50   Sophie                Julie A Dal Porto            8186016697    40           Drop Message   4083380842
12-13-2019 22:53:41   Sophie                Julie A Dal Porto            8186016697    39           Drop Message   4083380842
01-07-2020 22:57:51   Sophie                Julie A Dal Porto            8186016697    39           Drop Message   4083380842
12-03-2019 20:19:59   Sophie                Julie A Dal Porto            8186016697    40           Drop Message   4083380842
06-30-2017 16:22:38   Samuel Spinella       Lori Liann Stoutenburg       8189177914    39           Drop Message   4084265488
02-15-2017 17:15:47   Dominic Nicoli        Martha                       8314648624    50           Drop Message   4088923122
07-13-2016 15:47:31   Samuel Spinella       JOSEPH TRABERT               8314771448    53           Drop Message   4084265488
01-02-2016 20:53:39   amir shahkarami       Joseph Trabert               8314771448    38           Drop Message   4083763777
01-05-2016 19:03:37   amir shahkarami       Joseph Trabert               8314771448    44           Drop Message   4083763777
02-13-2016 19:07:23   amir shahkarami       Joseph Trabert               8314771448    44           Drop Message   4083763777
02-13-2016 18:56:11   amir shahkarami       Joseph Trabert               8314771448    38           Drop Message   4083763777
06-30-2017 15:37:25   Samuel Spinella       GILROY LLC                   8316261682    39           Drop Message   4084265488
06-03-2017 00:16:16   Samuel Spinella       GILROY LLC                   8316261682    36           Drop Message   4084265488
06-04-2018 19:26:19   EDDIE OBEROI          Nancy Koo                    8316569466    49           Drop Message   6509354823
12-19-2019 00:46:41   Sophie                Frederick D Donson           9092156141    28           Drop Message   4083380842
12-03-2019 00:36:46   Sophie                David A Harris               9099946792    50           Drop Message   4083380842
06-28-2017 17:06:41   Samuel Spinella       NAGAPADMINI PAVULURI         9138847922    36           Drop Message   4084265488
04-30-2019 20:56:38   STEVE NAIR            Abigail Cosico               9162135442    47           Drop Message   4082102063
06-01-2018 21:57:08   EDDIE OBEROI          Abigail Cosico               9162135442    47           Drop Message   6509354823
06-04-2018 19:27:49   EDDIE OBEROI          Nancy Koo                    9254879829    57           Drop Message   6509354823
06-30-2017 15:29:28   Samuel Spinella       AMRITA DHALIWAL              9255190610    36           Drop Message   4084265488
05-30-2018 17:56:08   Jason Traina          Heidi Harris                 9258467356    40           Drop Message   4088351861
01-24-2018 19:43:25   Jason Traina          Flora Shair                  9259999500    20           Drop Message   4087214880
02-07-2018 18:33:28   Jason Traina          Flora Shair                  9259999500    23           Drop Message   4087214880
01-20-2018 16:39:26   Jason Traina          Flora Shair                  9259999500    40           Drop Message   4087214880
02-11-2017 18:58:27   Dominic Nicoli        Anna                         9283394700    64           Drop Message   4088923122
06-07-2019 18:30:06   William H. Harrigan   Village Green At Gilroy      9492533121    121          Drop Message   4087104538
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 90 of 104




                       Exhibit P
1   --Duration value on 'Drop Message' records
                                            Case 5:18-cv-05623-BLF Document 101-9 Filed   05/05/20 Page 91 of 104
2   select try_convert(bigint,duration) Duration, count(*) Ct
3   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records]
4   where   [Call Result] = 'Drop Message'
5   group by try_convert(bigint,duration)
6   order by try_convert(bigint,duration)
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 92 of 104




                      Exhibit Q
            Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 93 of 104


Duration    Ct
        0        34304
        2           12
        3           28
        4           56
        5           86
        6          117
        7          142
        8          169
        9          233
       10          290
       11          284
       12          421
       13          602
       14          613
       15          585
       16          441
       17          472
       18          595
       19          736
       20          974
       21         1147
       22         1296
       23         1487
       24         1422
       25         1397
       26         1298
       27         1418
       28         1698
       29         1927
       30         2310
       31         2685
       32         2950
       33         3439
       34         4433
       35         4718
       36         4561
       37         4774
       38         4645
       39         5142
       40         5084
       41         5063
       42         5192
       43         5017
       44         4378
       45         4201
       46         3929
     Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 94 of 104


47       4011
48       3782
49       3214
50       2965
51       2634
52       2409
53       2500
54       2587
55       2327
56       2187
57       2163
58       2626
59       2909
60       2418
61       2137
62       1989
63       1830
64       1826
65       1822
66       1920
67       1545
68       1369
69       1374
70       1245
71       1131
72        962
73        912
74        800
75        836
76        744
77        689
78        813
79        981
80       1118
81       1045
82        924
83        877
84        872
85        957
86        915
87        798
88        579
89        499
90        472
91        398
92        301
93        303
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 95 of 104


 94        265
 95        248
 96        246
 97        250
 98        206
 99        219
100        153
101        153
102        140
103        120
104        104
105        110
106         94
107         72
108         69
109         54
110         49
111         40
112         38
113         36
114         36
115         36
116         29
117         34
118         28
119         31
120         26
121         28
122         26
123         13
124         14
125         24
126         20
127         19
128         19
129         16
130         17
131         10
132          7
133         11
134          9
135         16
136         13
137         17
138         13
139         11
140         14
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 96 of 104


141         10
142         10
143         11
144          5
145          9
146          5
147          7
148          4
149          7
150         10
151          4
152          4
153         10
154         11
155          9
156          4
157          3
158          7
159          4
160          8
161          7
162          6
163          4
164          4
165          3
166          7
167          7
168          9
169          2
170          7
171          7
172          4
173          4
174          4
175          3
176          4
177          3
178          2
179          4
180          1
181          1
182          5
183          2
184          4
185          8
186          3
187          6
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 97 of 104


188          5
189          2
190          3
191          1
192          3
193          7
194          3
195          2
196          8
197          6
198          6
199          3
200          5
201          2
202          5
203          1
204          2
205          3
206          1
207          1
208          1
209          2
210          2
211          3
212          2
213          3
214          5
215          2
216          3
217          4
218          2
219          3
220          2
221          2
222          3
223          2
224          2
225          3
226          1
227          7
229          1
230          6
231          4
232          3
233          1
234          5
235          1
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 98 of 104


236          5
237          2
239          4
240          3
242          1
243          2
244          1
245          2
246          2
247          4
248          1
249          1
250          2
251          2
254          1
255          1
257          1
258          3
259          1
260          2
261          3
262          2
263          6
265          2
266          2
267          3
269          2
270          4
272          1
273          1
275          3
276          4
277          1
279          4
281          3
282          2
284          4
285          3
286          3
287          2
288          1
289          1
292          6
293          3
294          2
295          1
297          1
      Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 99 of 104


298          1
299          3
302          2
304          2
305          1
306          1
308          2
309          2
310          1
311          1
312          1
313          1
315          2
316          1
317          1
320          1
324          2
325          1
327          2
328          2
329          2
330          1
332          2
334          1
338          1
340          3
342          1
343          1
345          1
347          2
349          1
352          2
353          2
354          1
355          3
357          1
358          2
359          1
360          1
362          2
365          1
370          1
372          1
374          1
375          1
376          1
378          1
  Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 100 of 104


379      1
383      2
384      1
385      1
390      1
393      1
394      1
396      1
397      1
398      1
400      2
401      1
402      1
403      1
406      2
410      3
411      1
412      1
413      1
420      2
422      1
424      1
427      2
428      2
429      1
431      1
435      1
437      1
438      1
440      1
446      1
448      1
452      1
458      2
460      1
466      1
468      1
469      1
473      1
474      1
475      2
478      1
480      1
481      2
483      1
484      1
485      2
  Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 101 of 104


488      2
489      2
496      2
499      2
502      1
504      2
505      2
508      1
509      1
510      1
512      1
514      1
515      1
517      1
519      1
521      1
525      1
531      1
532      1
538      1
540      1
545      1
555      1
563      1
572      1
618      1
619      1
624      1
637      1
643      1
646      1
650      2
655      1
663      1
758      1
926      1
972      1
Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20 Page 102 of 104




                       Exhibit R
 1   --Count of records matching Ms. Verkhovskaya's criteria for "Initial
                                            Case 5:18-cv-05623-BLF        Valid,
                                                                    Document     Non Filed
                                                                              101-9  Zero"05/05/20
                                                                                           records Page   103 of 104
 2   --3073656
 3   select count(*) Ct
 4   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records] DIAL
 5   where   (
 6           [Call Result] = 'Answering Machine'
 7           or TRY_CONVERT(bigint,[Duration]) > 0
 8           )
 9           and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
10           and Datalength(DIAL.[Contact Phone]) = 10
11           and DIAL.[Contact Phone] is NOT NULL
12           and SUBSTRING(DIAL.[Contact Phone],1,1) between '2' and '9'
13           and SUBSTRING(DIAL.[Contact Phone],2,1) between '0' and '9'
14           and SUBSTRING(DIAL.[Contact Phone],3,1) between '0' and '9'
15           and SUBSTRING(DIAL.[Contact Phone],4,1) between '0' and '9'
16           and SUBSTRING(DIAL.[Contact Phone],5,1) between '0' and '9'
17           and SUBSTRING(DIAL.[Contact Phone],6,1) between '0' and '9'
18           and SUBSTRING(DIAL.[Contact Phone],7,1) between '0' and '9'
19           and SUBSTRING(DIAL.[Contact Phone],8,1) between '0' and '9'
20           and SUBSTRING(DIAL.[Contact Phone],9,1) between '0' and '9'
21           and SUBSTRING(DIAL.[Contact Phone],10,1) between '0' and '9'
22
23   --Count of records matching Ms. Verkhovskaya's criteria for "Initial Valid, Non Zero" records with "Answering machine" and duration of zero
24   --556094
25   select count(*) Ct
26   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Records] DIAL
27   where   (
28            [Call Result] = 'Answering Machine'
29            and TRY_CONVERT(bigint,[Duration]) = 0
30            )
31            and Try_Convert(Datetime,substring([Date],1,10)) >= Try_Convert(Datetime,'2014-09-13')
32            and Datalength(DIAL.[Contact Phone]) = 10
33            and DIAL.[Contact Phone] is NOT NULL
34            and SUBSTRING(DIAL.[Contact Phone],1,1) between '2' and '9'
35            and SUBSTRING(DIAL.[Contact Phone],2,1) between '0' and '9'
36            and SUBSTRING(DIAL.[Contact Phone],3,1) between '0' and '9'
37            and SUBSTRING(DIAL.[Contact Phone],4,1) between '0' and '9'
38            and SUBSTRING(DIAL.[Contact Phone],5,1) between '0' and '9'
39            and SUBSTRING(DIAL.[Contact Phone],6,1) between '0' and '9'
40            and SUBSTRING(DIAL.[Contact Phone],7,1) between '0' and '9'
41            and SUBSTRING(DIAL.[Contact Phone],8,1) between '0' and '9'
42            and SUBSTRING(DIAL.[Contact Phone],9,1) between '0' and '9'
43            and SUBSTRING(DIAL.[Contact Phone],10,1) between '0' and '9'
44
45   --Count of records matching Ms. Verkhovskaya's criteria for "Initial Valid, Non Zero" records and called by "Corporate" Agents
46   --780090
47   select count(*) Ct
48   from    [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Corp_Etc_Records]
49
50   --Count of records matching Ms. Verkhovskaya's criteria for "Initial Valid, Non Zero" records and called by "Corporate" Agents and duration of
     zero
51   --178967
52   select   count(*) Ct                    Case 5:18-cv-05623-BLF Document 101-9 Filed 05/05/20   Page 104 of 104
53   from     [Intero].[MOJO-Intero 0000678 - 0000858_JSImport20200212_Distinct_Corp_Etc_Records]
54   where    [Call Result] = 'Answering Machine'
55
